           Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 1 of 68



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division


DAWUD J. BEST, individually and on                *
behalf of others similarly situated,
                                                  *
           Plaintiff,
v.                                                *                   Case No.: GJH-19-2331

NEWREZ LLC, et al.,                               *

       Defendants.                                *

                                                  *
*      *        *       *      *      *       *       *       *       *      *       *       *

                                   MEMORANDUM OPINION

       Plaintiff Dawud J. Best filed this action on August 14, 2019 against Newrez LLC, which

does business as Shellpoint Mortgage Servicing (“Shellpoint”), Federal National Mortgage

Association (“Fannie Mae”), and Brock & Scott, PLLC (“B&S”), seeking damages for conduct

surrounding the servicing of his residential mortgage loan. Plaintiff alleges violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., the Maryland Consumer

Debt Collection Act (“MCDCA”), Md. Code Ann., Com. Law § 14-201 et seq., the Maryland

Consumer Protection Act (“MCPA”), Md. Code Ann., Com. Law § 13-101 et seq., the Maryland

Mortgage Fraud Protection Act (“MMFPA”), Md. Code Ann., Real Prop. § 7-401 et seq., the

Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2601 et seq., and the Truth in

Lending Act (“TILA”), 15 U.S.C. § 1601 et seq.

       Plaintiff has filed a Complaint, ECF No. 1, a First Amended Complaint, ECF No. 19, a

Corrected First Amended Complaint (“CFAC”), ECF No. 20, and a Motion for Leave to File a

Second Amended Complaint, ECF No. 30, accompanied by a proposed Second Amended



                                                  1
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 2 of 68



Complaint, ECF No. 30-3. B&S has moved to dismiss each version of the Complaint, ECF Nos.

12, 24, 33, while Shellpoint and Fannie Mae have together moved to dismiss the Complaint and

the CFAC, ECF Nos. 14, 22, and have opposed the Motion for Leave, ECF No. 34. No hearing is

necessary. See Loc. Rule 105.6. (D. Md.). For the following reasons, Shellpoint and Fannie

Mae’s motion to dismiss the CFAC will be granted in part and denied in part, Plaintiff’s motion

for leave will be granted in part and denied in part, and B&S and Fannie Mae will be dismissed

from this action.

I.     BACKGROUND

       Plaintiff has been engaged in litigation concerning his residential mortgage debt for

nearly a decade. On March 30, 2020, the Court issued an opinion granting in part and denying in

part the defendants’ motion for summary judgment in Plaintiff’s case against B&S, Fannie Mae,

and other entities in which Plaintiff raised claims similar to those in this action. Best v. Fed. Nat’l

Mortg. Ass’n, No. GJH-17-314, 2020 WL 1503676 (D. Md. Mar. 30, 2020). The Court’s opinion

in that case, which is referred to below as Best III, recounted Plaintiff’s lengthy history of both

state and federal court litigation related to his property. Because that history provides context for

the claims at issue in this case, the Court relates its key elements here, incorporating some

allegations from the CFAC as necessary.

       A. Litigation History

       Plaintiff is the owner of real property located at 5800 Carlyle Street, Cheverly, Maryland.

ECF No. 20 ¶ 8. Plaintiff’s purchase of the property was financed with a promissory note

(“Note”) secured by a Deed of Trust. Id. ¶ 9. According to the CFAC, at some point after

Plaintiff initiated the loan, Capital One, N.A. (“Capital One”) informed Plaintiff that it had

acquired the Note and was the servicer for the loan’s owner, Defendant Fannie Mae. Id. ¶ 10.



                                                  2
          Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 3 of 68



        On October 23, 2012, substitute trustees appointed by Capital One initiated proceedings

to foreclose on the loan in the Circuit Court for Prince George’s County. See Best v. Driscoll,

No. 0959, Sept. Term, 2013, 2015 WL 5933669, at *1 (Md. App. June 18, 2015). On February

21, 2013, Plaintiff moved to stay and dismiss the foreclosure, asserting that Capital One was not

the holder of his Note and therefore could not appoint substitute trustees, among other claims. Id.

at *2–*3. At a hearing on May 3, 2013, the Circuit Court found that a document the defendants

introduced was the original Note bearing Plaintiff’s signature, that it was in Capital One’s

possession, and that the trustees and Capital One had standing to foreclose. Id. at *5. The court

thus denied Plaintiff’s stay motion and ruled that the foreclosure sale could proceed. Id. at *6.

The court also dismissed as untimely counterclaims that Plaintiff had filed alleging breach of

contract and violations of the MCDCA and MCPA. Id.1 The Maryland Court of Special Appeals

found that the counterclaims were timely but affirmed the dismissal on June 28, 2015. Id. at *11.

        Following his loss in the Circuit Court for Prince George’s County, Plaintiff filed two

lawsuits in this Court against Capital One and law firm Samuel I. White, P.C. (“SIWPC”),

attorneys from which were the substitute trustees Capital One had appointed. In the first action,

filed on August 12, 2013, Plaintiff alleged that both defendants violated RESPA by failing to act

on requests he had sent with respect to his account and that SIWPC violated the MCDCA by

unlawfully threatening foreclosure. See Best v. Samuel I. White, P.C., No. WDQ-13-2348, 2014

WL 2575771, at *1 (D. Md. June 6, 2014). The Court granted the defendants’ motion to dismiss

after holding that Plaintiff’s inquiries did not trigger duties under RESPA and declining to

exercise supplemental jurisdiction over the remaining state law claim. Id. at *2–*3.



1
 In his counterclaims, Plaintiff asserted that Capital One had refused his request to provide him documentation
establishing that it was the holder or owner of his Note and had unlawfully threatened foreclosure and made
misleading statements in earlier correspondence, among other allegations. Driscoll, 2015 WL 5933669, at *1–*2.

                                                        3
           Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 4 of 68



         In the second action, filed on October 24, 2013, Plaintiff alleged that SIWPC and Capital

One violated the FDCPA and the MCDCA by misrepresenting their ability to foreclose within a

certain time period. See Best v. Samuel I. White, P.C., No. WDQ-13-3164, 2014 WL 2002448, at

*1 (May 14, 2014). The Court granted the defendants’ motion to dismiss, concluding that the

communications Plaintiff raised had complied with Maryland law. Id. at *2.

         On March 8, 2016, attorneys with Defendant B&S, who had been appointed as substitute

trustees to replace the SIWPC trustees, filed a foreclosure action in the Circuit Court for Prince

George’s County, Maryland. BSPLLC v. Best, No. CAEF16-07406 (Prince George’s Cty. Cir.

Ct.).2 On October 21, 2016, Plaintiff filed a Motion to Stay and/or Dismiss and Request for

Discovery, asserting that he was not in default on his loan and that Capital One was not the

holder of his Note and therefore lacked authority to appoint substitute trustees. The Circuit Court

denied the motion by Order on November 22, 2016.

         On November 29, 2016, Plaintiff filed a Chapter 7 bankruptcy petition in the U.S.

Bankruptcy Court for the District of Maryland. Voluntary Petition, In re Dawud Best, No. 16-

25664 (Bankr. D. Md. Nov. 29, 2016) (“First Bankruptcy Case”), ECF No. 1. On February 2,

2017, Plaintiff initiated the Best III action in this Court, naming Fannie Mae, Capital One, and

B&S for alleged violations of several federal and Maryland statutes over the preceding years. On

March 8, 2017, the Bankruptcy Court issued an Order of Discharge in the First Bankruptcy case,

granting a discharge under 11 U.S.C. § 727. First Bankruptcy Case (Mar. 8, 2017), ECF No. 45.

The Bankruptcy Court then issued a Final Decree closing the case. First Bankruptcy Case (Mar.

8, 2017), ECF No. 46. On December 21, 2017, this Court granted Plaintiff’s Motion for Leave to

file a Second Amended Complaint in Best III. Best III, ECF Nos. 31, 32.


2
 The Court takes judicial notice of the docket and filings in this case. See Strickland-Lucas v. Citibank, N.A., 256 F.
Supp. 3d 616, 623 (D. Md. 2017).

                                                           4
          Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 5 of 68



        On August 9, 2018, Plaintiff filed a second Chapter 7 bankruptcy petition. Voluntary

Petition, In re Dawud Best, No. 18-20533 (Bankr. D. Md. Aug. 9, 2018) (“Second Bankruptcy

Case”), ECF No. 1. On October 4, 2018, however, the Bankruptcy Court dismissed the case for

failure to file required documents. Second Bankruptcy Case, ECF No. 32. On December 31,

2018, Plaintiff filed an Emergency Motion For A Temporary Restraining Order and/or Request

for Preliminary Injunction in the foreclosure action in the Circuit Court for Prince George’s

County. The Motion was denied on January 3, 2019.3 The same day, Plaintiff filed a third

Chapter 7 petition, Voluntary Petition, In re Dawud Best, No. 19-10100 (Bankr. D. Md. Jan. 3,

2019) (“Third Bankruptcy Case”), ECF No. 1, but that case was also dismissed for failure to file

documents the court ordered Plaintiff to submit, Third Bankruptcy Case, ECF No. 16. Plaintiff

filed his Complaint in this action on August 14, 2019. ECF No 1.

        Summary judgment briefing in Best III was completed in October 2019, and the Court

issued its opinion on March 30, 2020, granting summary judgment for the defendants on the

majority of Plaintiff’s claims and dismissing Fannie Mae, but denying summary judgment as to

some aspects of Plaintiff’s claims under the FDCPA against B&S and as to Plaintiff’s claim

under the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. § 1691 et seq., against Capital

One. Best III, 2020 WL 1503676, at *25. The Court found Plaintiff had demonstrated a genuine

dispute of material fact as to whether B&S had fully complied with the FDCPA in foreclosure-

related correspondence with Plaintiff and that Plaintiff had adequately demonstrated emotional

harms to proceed with his claims under the statute. Id. at *11, *13, *16, 17. The Court also found

a genuine dispute regarding whether Capital One breached ECOA’s implementing regulations by

failing to respond to certain inquiries from Plaintiff. Id. at *21–*22.


3
 The Maryland Court of Special Appeals affirmed the denial on May 6, 2020. Best v. Frazier, No. 3503, Sept. Term
2018, 2020 WL 2192360 (Md. App. May 6, 2020).

                                                       5
          Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 6 of 68



         B. Facts Alleged in the CFAC

         After making general allegations about Plaintiff’s loan and the February 2016

correspondence that was at issue in Best III, the CFAC picks up chronologically where the facts

in Best III left off and introduces the new Defendant “NEWREZ, formerly known as New Penn

Financial, LLC, and doing business under the name Shellpoint Mortgage Servicing.” ECF No. 20

¶¶ 5, 8–12.4 Plaintiff first alleges that he submitted a complete loss mitigation application for his

loan to Capital One in November 2017. Id. ¶ 13. Next, in June 2018, Plaintiff alleges that

Shellpoint “claimed to have acquired the servicing of Plaintiff’s loan,” at which time the loan

was treated as being in default. Id. ¶ 14.

         However, Shellpoint’s initial communication to Plaintiff failed to disclose the identity of

the original creditor or the current creditor, the total amount owed on the debt, and Plaintiff’s

rights under the FDCPA to request verification or validation and to dispute the debt. Id. ¶ 15.

Over the next year, Plaintiff sent a series of letters to Shellpoint dated July 19, 2018, August 2,

2018, August 6, 2018, September 5, 2018, November 14, 2018, November 16, 2018, November

26, 2018, December 24, 2018, January 2, 2019, March 19, 2019, and April 9, 2019. Id. ¶ 16.

         While the CFAC is unclear, it appears to allege that the first of these letters was a

Qualified Written Request (“QWR”) to Shellpoint in which Plaintiff sought an update on his

November 2017 loss mitigation application to Capital One. Id. ¶ 17.5 The letter also requested

information about Plaintiff’s Note, including any endorsements, the identity of the loan’s owner

“and the master servicer,” the loan’s transaction history, a payoff and reinstatement quote, and


4
  The Court notes that some of Plaintiff’s claims are asserted against both “NewRez” and “Shellpoint,” see ECF No.
20 ¶¶ 69–71, 81, 102–04, despite Plaintiff’s allegations in identifying the parties that Shellpoint is simply NewRez’s
trade name, id. ¶ 5. Because Plaintiff provides no specific allegations that NewRez and Shellpoint are separate
entities, and because only NewRez LLC is currently a Defendant in this action, the Court will treat the two as a
single unit and will refer to them as “Shellpoint.”
5
  As the Court describes in detail below, a QWR is a communication to a loan servicer that triggers certain duties for
the servicer. See 12 U.S.C. § 2605(e)(1)(B).

                                                          6
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 7 of 68



invoices for fees Shellpoint had identified as “Property Inspection Disbursement/Payment” and

“FC Costs or Miscellaneous – nr Payment.” Id. ¶ 18. Shellpoint did not acknowledge receipt of

the letter within five days or provide a payoff statement within seven days. Id. ¶ 19.

       Shortly after Shellpoint received the alleged QWR, B&S mailed a notice to Plaintiff

stating that a foreclosure sale had been scheduled. Id. ¶ 20. The CFAC alleges that a foreclosure

sale could not lawfully take place at that time because Plaintiff’s November 2017 loss mitigation

application was pending and had been received more than 37 days prior to the scheduled sale,

and because Shellpoint was required to treat Plaintiff’s July 19 letter as a debt dispute triggering

a duty to verify the debt prior to scheduling or conducting a foreclosure sale. Id. ¶¶ 21, 25.

Plaintiff further alleges that B&S knew that Shellpoint had not finished processing the November

2017 loss mitigation application and that it thus could not proceed with a sale. Id. ¶ 23.

       Plaintiff then sent two more alleged QWRs to Shellpoint seeking answers to the inquiries

he made in the first alleged QWR. Id. ¶ 24. When the foreclosure sale was not cancelled,

however, “Plaintiff was forced to file a Chapter 7 Bankruptcy,” which led to the cancellation of

the sale. Id. ¶¶ 26–27. Plaintiff then submitted an allegedly complete loss mitigation application

to Shellpoint on August 10, 2018, and another on January 2, 2019. Id. ¶ 28. Shellpoint then

answered Plaintiff’s first alleged QWR but responded only to the inquiry about ownership of

Plaintiff’s loan, which it stated was held by an entity identified as “FNMA New Res AA

322040091.” Id. ¶¶ 29–30. Plaintiff had not received any notice that ownership of his loan had

changed and researched the new owner but was unable to verify its existence. Id. ¶ 32.

       Shellpoint eventually sent an additional letter purporting to respond to some of Plaintiff’s

inquiries and requests. Id. ¶ 33. In the new letter, Plaintiff alleges that “Shellpoint claimed that

New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing was the current the owner of the



                                                  7
          Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 8 of 68



loan [sic] and that Shellpoint serviced the loan.” Id. ¶ 34. Shellpoint did not provide information

Plaintiff had requested about his Note or identify the loan’s “master servicer.” Id. ¶ 35.

Shellpoint further stated that the loss mitigation application Plaintiff had submitted to Capital

One was not approved. Id. ¶ 36. Though Shellpoint provided correspondence purportedly from

Capital One that Shellpoint claimed showed the denial of the application, the correspondence did

not contain a statement of denial nor offer an opportunity to appeal a final denial decision. Id.

¶ 36. Plaintiff alleges that Shellpoint knew the application was complete but falsely represented

that it was not in order to proceed with an illegal foreclosure sale. Id.

        B&S then mailed Plaintiff a second notice of a forthcoming foreclosure sale scheduled

for November 29, 2018. Id. ¶¶ 37, 89. In response, Plaintiff mailed another alleged QWR to

Shellpoint seeking information about his pending loss mitigation application and requesting that

the foreclosure sale be cancelled because of the unlawful “dual tracking” of the application.6 Id.

¶ 38. After Shellpoint received the alleged QWR, B&S cancelled the sale on Shellpoint’s

instruction. Id. ¶ 39. Plaintiff alleges that both Shellpoint and B&S knew that a foreclosure sale

would be unlawful because Plaintiff’s loss mitigation application had not been fully processed.

Id. ¶¶ 39–40.

        After the cancellation of the second scheduled sale, Plaintiff attempted to mail a letter to

FNMA New Res AA 322040091 seeking information about the entity and confirmation that it

owned his loan, but the letter was returned because the addressee was unknown. Id. ¶ 41.

Plaintiff then mailed Shellpoint another alleged QWR seeking information regarding his Note

and notifying it of his unsuccessful attempt to contact the FNMA entity. Id. ¶ 42.



6
 “Dual tracking occurs where a servicer moves towards foreclosure while the loss mitigation process is ongoing in
violation of RESPA.” Brown v. Select Portfolio Servicing, Inc., No. GJH-18-1664, 2019 WL 1958547, at *3 (D. Md.
May 2, 2019).

                                                       8
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 9 of 68



       Plaintiff alleges that “Shellpoint failed to produce the requested information and

documentation listed in Plaintiff’s November 2018 QWR.” Id. ¶ 43. Next, within 30 days of

cancelling the second foreclosure sale, B&S scheduled a third for January 3, 2019. Id. ¶¶ 44, 89.

Plaintiff immediately submitted an inquiry to Shellpoint asking why it scheduled a foreclosure

sale when his loss mitigation application remained pending. Id. ¶ 45. Shellpoint responded that

the application was incomplete and that Plaintiff needed to file a new application before the

scheduled sale date. Id. ¶ 46. Plaintiff alleges that Shellpoint gave him an outdated application

form called the Uniform Borrower’s Assistance Form (“UBAF”), which Plaintiff nonetheless

completed and submitted to Shellpoint immediately. Id. ¶ 47.

       On January 2, 2019, Plaintiff also submitted to Shellpoint “an up-to-date Mortgage

Assistance Application (‘MAAp’),” which Plaintiff alleges replaced the UBAF on June 1, 2018

and has simpler requirements. Id. ¶¶ 48–50. Plaintiff alleges that Shellpoint is aware that loan

servicers were required to provide the MAAp to borrowers beginning on June 1, 2018 but that it

nonetheless failed to provide it to Plaintiff. Id. ¶ 50. B&S then scheduled a fourth foreclosure

sale for March 28, 2019, despite Shellpoint’s knowledge that none of Plaintiff’s loss mitigation

applications had been fully processed. Id. ¶ 51.

       Plaintiff then mailed another alleged QWR to Shellpoint requesting that Shellpoint state

whether it authorized the foreclosure sale and, if, so, to explain the reason it had been scheduled

during the loss mitigation process. Id. ¶ 52. The fourth foreclosure sale was then cancelled. Id. ¶

53. Finally, Plaintiff sent another alleged QWR reiterating his questions from earlier QWRs. Id. ¶

54. Shellpoint acknowledged receipt and expressed that it would need additional time to respond

fully. Id. ¶ 55. Shellpoint later informed Plaintiff, however, that it would not conduct another

investigation because it had already responded to a similar letter. Id. ¶ 56.



                                                   9
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 10 of 68



       Plaintiff finally alleges that Shellpoint continued sending him mortgage statements

through the month of May 2019, but that he has not received another statement since that month.

Id. ¶ 104 n.1. The statements allegedly included several sections and components that Plaintiff

describes. First, Plaintiff alleges that the statements “included a section entitled ‘Explanation of

Payment Amount,’ which included a ‘Regular Monthly Payment’ amount and a ‘Total Payment

Amount,’ both in bold lettering.” Id. ¶ 113. Also included was “a detachable ‘Payment Coupon’

to send in with the payment, which was referred to as the ‘Payment Amount’ and had a ‘Payment

Date.’” Id. Also present, however, was “a section titled ‘Bankruptcy Message’ with an

impersonal form notice that the statement is for information purposes only.” Id. ¶ 114.

       Plaintiff further alleges that an explanatory section of the statements titled

“Understanding Your Monthly Statement” stated that the “Payment Amount . . . [p]rovides the

minimum payment due for the stated month and states the date that payment is due,” while

“Explanation of Payment Amount . . . [d]isplays a summary of the payment amount due.” Id.

The statements also explained that the “‘Payment Coupon . . . should be detached and returned

with [Plaintiff’s] payment.” Id. None of the monthly statements, Plaintiff alleges, “nor any other

communication from Shellpoint, included any explanation that [Plaintiff] would only have to pay

the amounts requested if he wanted to retain ownership of the property.” Id. ¶ 115.

       Plaintiff concludes that “[e]ither Shellpoint never properly processed [Plaintiff’s]

bankruptcy filing and discharge and therefore, continues to attempt to collect on the discharged

debt, or it deliberately chose to ignore the effect of the discharge.” Id. ¶ 116. Plaintiff adds that

“[u]pon information and belief, Shellpoint does not have proper policies and procedures in place

to correctly process and treat loans that have been discharged.” Id. ¶ 117.




                                                  10
            Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 11 of 68



           C. Procedural History

           As noted, Plaintiff filed his initial Complaint in this action on August 14, 2019. ECF No.

1. B&S filed a Motion to Dismiss the Complaint on October 18, 2019, ECF No. 12, while

Shellpoint and Fannie Mae filed a Motion to Dismiss on October 21, 2019, ECF No. 14. Both

motions were preceded by consent motions for extensions of time to file responses to the

Complaint. ECF Nos. 10, 11. Those motions remain pending and will be granted, while the

Motions to Dismiss will be denied as moot because the Complaint was superseded without

objection by the First Amended Complaint Plaintiff filed on November 12, 2019, ECF No. 19,

and the CFAC, ECF No. 20, filed the following day.

           On November 26, 2019, Shellpoint and Fannie Mae filed a Consent Motion for Leave to

File Excess Pages, ECF No. 21, and a Motion to Dismiss the CFAC, ECF No. 22. Plaintiff filed a

Consent Motion for Extension of Time to respond to the Motion to Dismiss on December 9,

2019. ECF No. 23.7 B&S filed a Motion to Dismiss the CFAC on December 10, 2019. ECF No.

24. Plaintiff filed a joint opposition to both Motions to Dismiss on December 30, 2019. ECF No.

25. Fannie Mae and Shellpoint filed a Reply on January 27, 2020, ECF No. 28, and B&S filed a

Reply on the following day, ECF No. 29.

           On May 28, 2020, Plaintiff filed a Motion for Leave to file a Second Amended

Complaint, ECF No. 30, and attached a proposed Second Amended Complaint (“SAC”), ECF

No. 30-3. On June 22, 2020, B&S filed a Motion to Dismiss the proposed SAC, ECF No. 33,

while Fannie Mae and Shellpoint filed an Opposition to the Motion for Leave, ECF No. 34. On

July 6, 2020, Plaintiff filed a Motion for Extension of Time to file a Reply to Fannie Mae and

Shellpoint’s Opposition, ECF No. 35, and a separate Motion for Extension of Time to file an



7
    Both Consent Motions, ECF Nos. 21, 23, remain pending and will be granted.

                                                        11
            Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 12 of 68



Opposition to B&S’s Motion to Dismiss the SAC, ECF No. 36.8 On July 13, 2020, Plaintiff filed

a Reply to Fannie Mae and Shellpoint’s Opposition to his Motion for Leave, ECF No. 37, and a

Response in Opposition to B&S’s Motion to Dismiss the SAC, ECF No. 38.

           D. Proposed Second Amended Complaint

           The proposed SAC makes no changes to the paragraphs of the CFAC stating Plaintiff’s

claims and simply adds factual allegations concerning events after the filing of the CFAC.

According to the proposed SAC, in or about November 2019, Plaintiff received correspondence

from Shellpoint demanding that he pay $500 for “Attorney Cost Disbursement” and $189.79 for

“REO LP Hazard Disbursement,” the former of which “appeared to be totally unjustified.” ECF

No. 30-3 ¶¶ 58–59. In a letter to Shellpoint dated December 21, 2019, Plaintiff inquired about

the charges and requested that information substantiating them be provided within 15 days. Id. ¶

60. Shellpoint did not respond. Id. ¶ 61. Plaintiff alleges that Shellpoint declined to answer his

inquiry about the attorney cost disbursement “because it could not justify” the charge.

           Instead, a foreclosure sale was scheduled for February 2020. Id. ¶ 63. Plaintiff alleges

that the sale was unlawful because Shellpoint had not fully processed Plaintiff’s loss mitigation

application and failed to provide Plaintiff with notice of the sale. Id. ¶ 64. Instead, Plaintiff

learned of the sale when he received an advertisement from an attorney. Id. ¶ 65. Plaintiff called

Shellpoint and B&S to inform them that the sale was illegal, but they declined to stop it, though

it was eventually cancelled “at the very last minute.” Id. ¶¶ 66–67. Another foreclosure sale was

then scheduled for March 2020. Id. ¶ 68. Plaintiff maintains that this sale was also unlawful

because his loss mitigation application had still not been fully processed. Id. ¶ 69. Nonetheless,




8
    Both Motions remain pending and will be granted.

                                                       12
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 13 of 68



the sale proceeded and the property was sold at auction to an investor on a date that Plaintiff has

not specified. Id. ¶ 70.

II.     STANDARD OF REVIEW

        To state a claim that survives a Rule 12(b)(6) motion, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). The “mere recital of elements of a cause of action, supported only by conclusory

statements, is not sufficient to survive a motion made pursuant to Rule 12(b)(6).” Walters v.

McMahen, 684 F.3d 435, 439 (4th Cir. 2012). The Court accepts “all well-pled facts as true and

construes these facts in the light most favorable to the plaintiff in weighing the legal sufficiency

of the complaint.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th

Cir. 2009). The Court must also “draw all reasonable inferences in favor of the plaintiff.” Id. at

253 (citing Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)). “[B]ut [the Court]

need not accept the legal conclusions drawn from the facts, and . . . need not accept as true

unwarranted inferences, unreasonable conclusions or arguments.” Id. (first alteration in original)

(quoting Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008)).

III.    DISCUSSION

        As noted previously, B&S has moved to dismiss each of Plaintiff’s complaints, including

the proposed SAC, ECF No. 33, while Shellpoint and Fannie Mae have moved to dismiss the

earlier pleadings but have opposed Plaintiff’s Motion for Leave to File a Second Amended

Complaint, ECF No. 34. The Court first considers B&S’s motions before turning to the Motion

for Leave and Shellpoint and Fannie Mae’s pending motions.




                                                   13
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 14 of 68



       A. B&S Motions to Dismiss

       The Court need not linger on B&S’s Motions to Dismiss because despite repeated

opportunities, Plaintiff has failed to identify B&S as responsible for any of the wrongdoing

alleged in his pleadings. As B&S correctly observed in its first Motion to Dismiss, the original

Complaint did not mention or name B&S in making out any of the six claims asserted. ECF No.

12-1 at 2. Plaintiff did not remedy this issue in the CFAC, ECF No. 20, which he filed nearly a

month after B&S’s Motion to Dismiss alerted him to the deficiency. In his Opposition to the

Motions to Dismiss the CFAC, Plaintiff claimed that “B&S was mistakenly omitted from the

cause of action section” of the CFAC but that “the CFAC provides the factual predicate for

FDCPA and MCDCA claims against B&S.” ECF No. 25 at 3 n.1.

       Plaintiff offers no other support for that assertion. Indeed, Plaintiff did not rectify the

omission in the CFAC, nor in the proposed SAC, which like the preceding pleadings is devoid of

any specific allegations of unlawful conduct by B&S. See ECF No. 30-3 at 8–19. Instead, in

response to B&S’s Motion to Dismiss the proposed SAC, Plaintiff again claims that the omission

of B&S “from the allegations in the Counts I & II [sic] of the Second Amended Complaint” was

a “technical mistake and not a basis for dismissal.” ECF No. 38 at 1. Plaintiff thus proposes that

he be granted leave to file a Corrected Second Amended Complaint. Id.

       The Court will deny this request. Between the original Complaint, the First Amended

Complaint, the CFAC, and the proposed SAC, Plaintiff has had four opportunities to properly

assert claims against B&S, and has failed to do so each time. The Court will not grant Plaintiff a

fifth bite at the proverbial apple to properly assert claims against a defendant when Plaintiff was

aware of the glaring deficiency in his pleading for more than seven months. Cf. Peterson v.

M.J.J., Inc., No. JKB-16-3629, 2017 WL 4098755, at *5–*6 (D. Md. Sept. 13, 2017) (denying a



                                                 14
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 15 of 68



motion for leave to file a second amended complaint where “Plaintiffs had a defective complaint

from the beginning, and Defendants pointed this out in their first motion to dismiss”).

        To do so would prejudice B&S by requiring it to file a fourth response to a pleading in

this case, despite its good faith notices to Plaintiff in each of its prior filings that Plaintiff failed

to properly assert any claims against it. While Federal Rule of Civil Procedure 15(a) directs that

leave to amend a pleading should freely be given, courts may deny leave for several reasons,

including “repeated failure to cure deficiencies by amendments previously allowed.” Kravitz v.

U.S. Dep’t of Commerce, 355 F. Supp. 3d 256, 271–72 (D. Md. 2018) (quoting Foman v. Davis,

361 U.S. 178, 182 (1962)). Plaintiff here has failed to cure known deficiencies despite several

opportunities and invitations. For these reasons, the Court will grant B&S’s Motion to Dismiss

the CFAC, ECF No. 24, and will deny as moot B&S’s Motion to Dismiss the Plaintiff’s

Complaint and Motion to Dismiss the Plaintiff’s 2nd Amended Complaint, ECF Nos. 12, 33.

        B. Motion for Leave to File Second Amended Complaint

        The Court next turns to Plaintiff’s Motion for Leave to file the proposed SAC. As noted

previously, Federal Rule of Civil Procedure 15(a)(2) provides that courts “should freely give

leave” to parties to amend pleadings “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “This

liberal rule gives effect to the federal policy in favor of resolving cases on their merits instead of

disposing of them on technicalities.” Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006). The

Fourth Circuit has “interpreted Rule 15(a) to provide that ‘leave to amend a pleading should be

denied only when the amendment would be prejudicial to the opposing party, there has been bad

faith on the part of the moving party, or the amendment would have been futile.’” Id. (quoting

Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)); see also Mayfield v. Nat’l

Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 379 (4th Cir. 2012).



                                                    15
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 16 of 68



       Shellpoint and Fannie Mae (collectively, “Defendants”) argue that Plaintiff’s Motion for

Leave should be denied because the Motion was not brought in a diligent manner, the proposed

SAC and this action in general are not brought in good faith, granting leave to amend would

prejudice Defendants, and the proposed amendment is futile. ECF No. 34 at 1. The Court

considers these arguments in turn.

       Defendants argue first that there is no explanation besides dilatory motive for Plaintiff’s

decision not to move for leave to amend until May 2020, given that the correspondence

described in the proposed SAC was sent in late 2019 and the foreclosure sales were scheduled in

February and March 2020. Id. at 4–5. Defendants cite case law stating that “[u]ndue delay

constitutes legitimate grounds for a district court’s decision to deny a request for leave to

amend.” Davis v. United States, Nos. PJM-00-0424, PJM-04-3291, 2007 WL 2059845, at *2 (D.

Md. July 12, 2007) (citing Foman, 371 U.S. at 182). As Plaintiff correctly responds, however,

“[d]elay alone is an insufficient reason to deny leave to amend.” McCall-Scovens v. Blanchard,

No. ELH-15-3433, 2016 WL 6277668, at *4 (D. Md. Oct. 27, 2016) (quoting Edwards, 178 F.3d

at 242). “Rather, the delay must be accompanied by prejudice, bad faith, or futility.” Id. (quoting

Edwards, 178 F.3d at 242).

       Defendants next argue that the proposed SAC and this lawsuit are not brought in good

faith because “the correspondence at the heart of Plaintiff’s claims are not intended to actually

glean information” but rather “to try to trap a defendant into a potential violation of some

consumer protection statute.” ECF No. 34 at 7. To be sure, Plaintiff’s long history of

correspondence and litigation involving his mortgage has undoubtedly required Defendants and

their predecessors to expend significant resources defending against mostly unmeritorious

claims. But Defendants are required to abide by laws designed to protect homeowners or risk the



                                                 16
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 17 of 68



potential consequences designed by those laws, regardless of Plaintiff’s motivations in seeking

the information.

       With respect to prejudice, Defendants point again to Plaintiff’s lengthy litigation history

and the multiple motions to dismiss they have already filed in this case, arguing that “there is no

compelling reason to require Defendants to incur additional time and money in moving to

dismiss the proposed Second Amended Complaint.” ECF No. 34 at 6. This argument is

unpersuasive for two reasons. First, as Plaintiff observes, “‘the time, effort, and money . . .

expended in litigating [a] case’ do not constitute ‘substantial prejudice’” weighing against leave

to amend. Class Produce Group, LLC v. Harleysville Worcester Ins. Co., No. ELH-16-3431,

2017 WL 2377105, at *9 (D. Md. May 31, 2017) (quoting Nat’l Recovery Agency v. AIG

Domestic Claims, Inc., No. 4:05-CV-0033, 2006 WL 1289545, at *3 (M.D. Pa. May 9, 2006)).

       Second, Defendants incorrectly presume that they would be required to file a third motion

to dismiss with respect to the proposed SAC. Defendants have opposed the Motion for Leave on

futility grounds, effectively bringing a preemptive motion to dismiss the new proposed pleading.

“Futility is apparent if the proposed amended complaint fails to state a claim under the applicable

rules and accompanying standards.” Davison v. Randall, 912 F.3d 666, 690 (4th Cir. 2019)

(quoting Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011)) (explaining that

the plaintiff’s proposed amendment was futile if the new claim it added would not have survived

a Rule 12(b)(6) motion to dismiss). Accordingly, Defendants would not need to file an additional

motion were the Court to grant the Motion for Leave and therefore would not be prejudiced.

       Because Defendants’ other objections to the Motion for Leave lack independent merit,

the Court will turn to Defendants’ claims of futility. Because evaluating futility requires

assessing whether the proposed additions in an amended pleading render the pleading sufficient



                                                 17
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 18 of 68



to defeat a motion to dismiss, the Court can simultaneously consider Defendants’ Motion to

Dismiss the CFAC and Defendants’ Opposition to the Motion for Leave. As an initial note,

Defendants protest in their Opposition that none of the allegations in the proposed SAC are

expressly tied to any of Plaintiff’s specific claims, “leaving Defendants (and the Court) to guess

which allegations are supposed to support which cause of action.” ECF No. 34 at 3.

        Plaintiff responds that several claims in his prior pleadings also did not explicitly

reference particular factual allegations and that Defendants were nonetheless able to discern

which facts were at issue in each of the claims. ECF No. 37 at 3. While the Court strongly

encourages parties to file pleadings with the maximum degree of clarity and detail, Plaintiff’s

observation is accurate. Additionally, in his Reply, Plaintiff identifies the factual allegations in

the proposed SAC that correspond to specific paragraphs of each of his claims. Id. While

Plaintiff cannot amend a pleading through any filing other than an amended complaint, the Court

will consider Plaintiff’s clarifications in its analysis. See Cezair v. JPMorgan Chase Bank, N.A.,

No. DKC 13-2928, 2014 WL 4295048, at *8 (D. Md. Aug. 29, 2014) (considering clarifications

to a pleading offered in an opposition to a motion to dismiss).

        C. Futility of Amendment and Motion to Dismiss the CFAC

        The Court now considers each of the claims asserted against Defendants in the CFAC and

the proposed SAC, beginning with Plaintiff’s FDCPA claims.

             1. FDCPA Claims

        Plaintiff’s FDCPA claims are asserted in Counts One and Six of the CFAC and proposed

SAC.9 “The FDCPA protects consumers from ‘abusive debt collection practices’ by debt



9
 As Defendants note, each version of Plaintiff’s pleadings has had two claims labeled “Count Four,” resulting in
“Count Six” actually being the seventh count. ECF No. 22-1 at 31 n.9. The Court will avoid referring to the counts
by number except when referring to the FDCPA claims.

                                                        18
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 19 of 68



collectors.” Farber v. Brock & Scott, LLC, No. TDC-16-0117, 2016 WL 5687042, at *5 (D. Md.

Oct. 6, 2016) (quoting 15 U.S.C. § 1692(a)). A debt collector is “a person who ‘regularly collects

or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due

another.’” Id. (quoting 15 U.S.C. § 1692a(6)). Counts One and Six of the CFAC allege that

various actions by Shellpoint violated several provisions of the FDCPA. The Court first reviews

the provisions at issue before considering Plaintiff’s claims.

        Plaintiff raises subsections of two substantive FDCPA provisions: 15 U.S.C. §§ 1692e

and 1692f.10 § 1692e states that “[a] debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” The statute’s

subsections provide a non-exhaustive list of prohibited debt collector conduct. See Sterling v.

Ourisman Chevrolet of Bowie Inc., 943 F. Supp. 2d 577, 585 (D. Md. 2013). § 1692e(2) bars

“[t]he false representation of” either “(A) the character, amount, or legal status of any debt; or

(B) any services rendered or compensation which may be lawfully received by any debt collector

for the collection of a debt.” § 1692e(5) “prohibits a debt collector from making a ‘threat to take

any action that cannot legally be taken or that is not intended to be taken.’” Cooke v. Carrington

Mortg. Servs., No. TDC-18-0205, 2019 WL 3241128, at *3 (D. Md. July 18, 2019) (quoting 15

U.S.C. § 1692e(5)). Finally, § 1692e(10) prohibits “the use of any false representation or

deceptive means to collect or attempt to collect any debt or to obtain information concerning a

consumer.” Id. (quoting 15 U.S.C. § 1692e(10).

        Similar to the preceding section, “Section 1692f condemns the use of ‘unfair or

unconscionable means to collect or attempt to collect any debt,’ and provides a non-exhaustive


10
  The CFAC also asserts claims under 15 U.S.C. § 1692g. ECF No. 20 ¶¶ 15, 19. However, in his Opposition to the
motions to dismiss the CFAC, Plaintiff concedes that the § 1692g claims are time-barred. ECF No. 25 at 3–4. While
the proposed SAC maintains the § 1692g claims from the CFAC, ECF No. 30-3 ¶¶ 15, 72, in light of Plaintiff’s
admission of untimeliness, the Court will assume this was an error and will not consider those claims.

                                                       19
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 20 of 68



list of proscribed conduct. Subsection (1) . . . prohibits ‘[t]he collection of any amount (including

any interest, fee, charge, or expense incidental to the principal obligation) unless such amount is

expressly authorized by the agreement creating the debt or permitted by law.’” Elyazidi v.

SunTrust Bank, 780 F.3d 227, 235 (4th Cir. 2015) (citation omitted) (quoting 15 U.S.C. §

1692f(1)). § 1692f(6) “prohibits, in relevant part, ‘[t]aking or threatening to take any nonjudicial

action to effect dispossession or disablement of property if—(A) there is no present right to

possession of the property claimed as collateral through an enforceable security interest.’”

Cooke, 2019 WL 3241128, at *5 (quoting 15 U.S.C. § 1692f(6)).

               i. Count One FDCPA Claims

       Plaintiff asserts three types of FDCPA claims in Count One. First, he alleges that

Shellpoint violated §§ 1692e(2), 1692e(5), 1692e(10), and 1692f(1) by collecting or threatening

to collect various inflated or unjustifiable fees. ECF No. 20 ¶ 60. These include “legal fees that

were either not incurred or not authorized by the loan or deed of trust, fees and charges attendant

to illegal actions, uncollectible interest, excessive fees relating to maintenance or preservation,

unnecessary and/or redundant evaluations or estimates, unidentified and hidden fees that were

assessed for services not performed, not needed or grossly inflated.” Id.

       Defendants argue that these allegations fail to state a claim because Plaintiff has not

identified the actual fees in dispute and has provided no factual allegations to support his

position that any such fees were unjustified, inflated, or otherwise not recoverable under the

operative Deed of Trust. ECF No. 22-1 at 14. Plaintiff responds that the attempts to collect fees

were made in the mortgage statements that Shellpoint allegedly sent him through May 2019 and

that “it can be inferred that Shellpoint and/or B&S attempted and/or threatened to collect on

these inflated and/or unjustifiable fees in its mortgage statements and notice of foreclosure sales



                                                 20
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 21 of 68



that were also sent to Plaintiff.” ECF No. 25 at 4 (citing ECF No. 20 ¶¶ 104 n.1, 113). Plaintiff

further states that he “alleged, or it can be inferred that Shellpoint attempted to collect on these

inflated and/or unjustifiable fees in its correspondence.” Id.

       Plaintiff also asserts that Shellpoint’s mortgage statements constitute attempts to collect a

debt and that its “attempts to collect inflated and unjustified fees in its mortgage statements are

violations of §§ 1692e(2), (10).” Id. at 4–5. But Defendants’ argument is persuasive. Nowhere in

the CFAC does Plaintiff identify any specific fees that the mortgage statements allegedly

directed him to pay. More importantly, Plaintiff fails to explain how the unidentified fees were

improper or impermissible in any way, rendering his allegations conclusory and baseless. The

lack of any such specific allegations is fatal to Plaintiff’s fee-related claims under §§ 1692e(2),

1692e(5), 1692e(10), and 1692f(1), and those claims will therefore be dismissed.

       Count One next alleges that Shellpoint violated §§ 1692e(5), 1692e(10), and 1692f(6)

“by threatening to sell Plaintiff’s property at a public foreclosure auction when they had no legal

right to sale [sic] the property,” and “by threatening to hold a foreclosure auction sale without

completing Plaintiff’s loss mitigation application that was received well-over 37 days prior to the

date of the scheduled foreclosure auction sale.” Id. ¶¶ 61–62. Defendants first argue that no

claim can proceed under § 1692f(6) because that provision concerns unlawful nonjudicial

attempts to seize property, while Defendants’ foreclosure attempts were the subject of judicial

proceedings in the Circuit Court for Prince George’s County. ECF No. 22-1 at 16.

       Plaintiff responds that because he did not allege that the Circuit Court “approved the

foreclosure sale,” but rather that it was unlawful, “it can be inferred that the Circuit Court would

not approve of such a sale.” ECF No. 25 at 8. Whether or not the Circuit Court would authorize a

foreclosure, artful pleading aside, does not itself render the attempted foreclosures that



                                                  21
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 22 of 68



Defendants sought before that court “nonjudicial action to effect dispossession or disablement of

property.” 15 U.S.C. § 1692f(6). However, “[a] foreclosure sale in Maryland is nonjudicial in the

limited sense that the trustee under the deed of trust, rather than an officer appointed by the

court, conducts the sale.” In re Zinn, No. 13-14270-LSS, 2017 WL 262043, at *6 (Bankr. D. Md.

Jan. 17, 2017).

       Case law appears limited on the applicability of § 1692f(6) to Maryland foreclosures,

though courts have noted the Maryland Court of Appeals’ observation that “any simple

characterization of Maryland’s foreclosure statute as a nonjudicial one is ‘slightly inaccurate,’

and that the statute ‘does not fall squarely within [the] concept of nonjudicial foreclosure.’”

McCray v. Samuel I. White, P.C., No. TDC-18-3491, 2019 WL 6895986, at *3 (D. Md. Dec. 18,

2019) (alteration in original) (quoting Anderson v. Burson, 35 A.3d 452, 460 n.14 (Md. 2011)).

Regardless, Plaintiff’s claim nonetheless fails here because § 1692f claims are permitted

alongside § 1692e claims only when the facts alleged in support of the § 1692f claim are

“separate” from those supporting the § 1692e claim. Stewart v. Bierman, 859 F. Supp. 2d 754,

765 (D. Md. 2012). Because Plaintiff here has “failed to allege ‘any misconduct separate and

distinct from the § 1692e claims,’” his § 1692f claim stemming from the same conduct will be

dismissed. Agomuoh v. PNC Fin. Servs. Grp., No. GJH-16-1939, 2017 WL 657428, at *13 (D.

Md. Feb. 16, 2017) (quoting Stewart, 859 F. Supp. 2d at 765).

       The remainder of the parties’ arguments as to Count One concern Plaintiff’s allegations

about his alleged loss mitigation applications. Plaintiff does not identify the provisions he seeks

to invoke with these allegations, but as Defendants observe, Plaintiff apparently intends to allege

that Defendants’ conduct with respect to his applications violated 12 C.F.R. § 1024.41, a

provision of RESPA’s implementing regulations, which are known as “Regulation X.” See



                                                 22
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 23 of 68



Brown v. Select Portfolio Servicing, Inc., No. GJH-18-1664, 2019 WL 1958547, at *3 (D. Md.

May 2, 2019). 12 C.F.R. § 1024.41(c) provides that “if a servicer receives a complete loss

mitigation application more than 37 days before a foreclosure sale, then, within 30 days of

receiving the complete loss mitigation application,” the servicer “must evaluate the borrower for

all loss mitigation options, provide the borrower with written notice of its options, if any, and

notify the borrower in writing if its application has been rejected.” Cooke, 2019 WL 3241128, at

*4 (citing 12 C.F.R. § 1024.41(c)-(d)).

       “‘[A] servicer shall not move for foreclosure judgment or order of sale, or conduct a

foreclosure sale’ unless it has notified the borrower that the loss mitigation application was

denied and the borrower has exhausted its appeal rights.” Id. (alteration in original) (quoting 12

C.F.R. § 1024.41(g)). In Cooke v. Carrington Mortgage Services, Judge Chuang of this Court

explained that “[b]ecause RESPA prohibits a foreclosure sale before such an application has

been denied and all appeal rights exhausted, the scheduling of [a] sale could constitute a debt

collector’s ‘threat’ to take an action ‘that cannot legally be taken’ in violation of § 1692e(5).” Id.

at *5 (quoting 15 U.S.C. § 1692e(5); 12 C.F.R. § 1024.41(g)).

       It is on this basis that Plaintiff appears to premise his FDCPA claim concerning loss

mitigation applications. The Court notes that Plaintiff cites no authority linking a violation of

§ 1024.41 to an FDCPA claim under § 1692e(10) rather than § 1692e(5), nor is the Court aware

of any. However, it seems reasonable to conclude that the premature scheduling of a foreclosure

sale in violation of Regulation X constitutes “the use of [a] false representation or deceptive

means to collect or attempt to collect [a] debt,” 15 U.S.C. § 1692e(10), particularly in light of the

principle that the FDCPA should be interpreted expansively to consumers’ benefit. See Powell v.




                                                  23
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 24 of 68



Palisades Acquisition XVI, LLC, 782 F.3d 119, 123–24 (4th Cir. 2014); see also In re Dubois,

834 F.3d 522, 527 (4th Cir. 2016).

       In any case, Defendants argue that § 1024.41’s requirements do not apply here because

Plaintiff failed to provide Shellpoint with a complete loss mitigation application within 37 days

prior to the scheduling of any of the foreclosure sales at issue. Defendants first address the

earliest purported loss mitigation application described in the CFAC, which Plaintiff alleges that

he submitted to Capital One, his previous servicer, in November 2017. ECF No. 22-1 at 17

(citing ECF No. 20 ¶ 13). The CFAC alleges that B&S mailed a notice to Plaintiff’s residence

stating that a foreclosure sale had been scheduled while that application remained pending,

barring any sale. ECF No. 20 ¶¶ 20–21.

       As Defendants correctly observe, however, Plaintiff never alleges when this first

foreclosure sale was scheduled, but does allege that he filed a bankruptcy petition to stop the

sale. ECF No. 22-1 at 17 (citing ECF No. 20 ¶ 26). “As a consequence of the Bankruptcy filing,”

the CFAC asserts, the foreclosure sale was canceled,” and “[t]hereafter, Plaintiff resubmitted a

complete loss mitigation application to Shellpoint . . . on 08/10/2018.” ECF No. 20 ¶¶ 27–28. As

described previously, Plaintiff filed a Chapter 7 bankruptcy petition on August 9, 2018.

Voluntary Petition, Second Bankruptcy Case (Bankr. D. Md. Aug. 9, 2018), ECF No. 1.

       Reading Plaintiff’s allegations with the docket in that bankruptcy case leads to the

conclusion that the first foreclosure sale Plaintiff discusses here was scheduled some time before

August 9, 2018. Plaintiff initiated this action on August 14, 2019, more than one year later. ECF

No. 1. Accordingly, under the FDCPA’s one-year statute of limitations, 15 U.S.C. § 1692k(d),

claims concerning the scheduling of that foreclosure sale are time-barred. See Fontell v. Hassett,




                                                 24
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 25 of 68



870 F. Supp. 2d 395, 403 (D. Md. 2012) (noting the FDCPA statute of limitations). This aspect

of Plaintiff’s FDCPA claims will therefore be dismissed.

       The parties next discuss the loss mitigation application that Plaintiff allegedly submitted

to Shellpoint on August 10, 2018. ECF No. 20 ¶ 28. The CFAC alleges that B&S mailed Plaintiff

a second notice of foreclosure sale while that application remained pending. Id. ¶¶ 37, 89.

Defendants protest that they again “are left to guess as to when this Second Foreclosure Sale was

scheduled to occur as no date is provided in the Amended Complaint.” ECF No. 22-1 at 18.

Defendants thus argue that the pleading fails to adequately put Defendants on notice of the claim.

Id. Defendants additionally claim that Plaintiff’s allegation is refuted by an exhibit to their

Motion, a letter from Shellpoint to Plaintiff dated August 14, 2018 in which Shellpoint stated

that Plaintiff’s loss mitigation application was incomplete. Id. (citing ECF No. 22-7).

       Both of Defendants’ arguments are unpersuasive. First, though a date is not given in the

FDCPA claims, the CFAC alleges within the allegations supporting the RESPA claim that a

foreclosure sale was scheduled for November 29, 2018. ECF No. 20 ¶ 89. Even if that were not

the date of the second foreclosure sale Plaintiff refers to, however, Defendants’ argument that

they lack adequate notice of the date is difficult to credit. As Plaintiff’s mortgage servicer and

the entity attempting to foreclose on his property, Shellpoint presumably possesses records of the

foreclosure sales that were scheduled. It is difficult to conclude that Defendants need additional

information to adequately comprehend Plaintiff’s claim.

       Second, with respect to the August 14 letter exhibit, Defendants correctly argue that at

the motion to dismiss stage, courts are not obligated to accept allegations that “contradict matters

properly subject to judicial notice or by exhibit.” Peete-Bey v. Educ. Credit Mgmt. Corp., 131 F.

Supp. 3d 422, 433 (D. Md. 2015) (quoting Massey v. Ojaniit, 759 F.3d 343, 353 (4th Cir. 2014)).



                                                 25
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 26 of 68



But it is not clear either that Defendants’ exhibit refutes Plaintiff’s allegations or that the letter is

properly before the Court at this stage. “Under limited circumstances, when resolving a Rule

12(b)(6) motion, a court may consider exhibits, without converting the motion to dismiss to one

for summary judgment.” Brennan v. Deluxe Corp., 361 F. Supp. 3d 494, 501 (D. Md. 2019)

(citing Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015)). “In

particular, a court may consider documents that are ‘explicitly incorporated into the complaint by

reference and those attached to the complaint as exhibits . . . .’” Id. (quoting Goines v. Valley

Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016)).

        A court may also “consider a document submitted by the movant that was not attached to

or expressly incorporated in a complaint, so long as the document was integral to the complaint

and there is no dispute about the document’s authenticity.” Goines, 822 F.3d at 166. “To be

‘integral,’ a document must be one ‘that by its very existence, and not the mere information it

contains, gives rise to the legal rights asserted.’” Brennan, 361 F. Supp. 3d at 502 (quoting

Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d 602, 611 (D.

Md. 2011)). “For instance, courts have found integral the allegedly fraudulent document in a

fraud action, the allegedly libelous magazine article in a libel action, and the documents that

‘constitute the core of the parties’ contractual relationship” in a breach of contract dispute.”

Fisher v. Md. Dep’t of Pub. Safety & Corr. Servs., No. JFM 10-CV-0206, 2010 WL 2732334, at

*2 (citing Walker v. S.W.I.F.T. SCRL, 517 F. Supp. 2d 801, 806 (E.D. Va. 2007)).

        The August 14 letter was not attached to or expressly incorporated, nor even

acknowledged, in the CFAC. Thus, to be eligible for consideration by the Court at this stage, the

letter would have to be integral to the CFAC. Defendants argue generally that “[t]he Amended

Complaint relies heavily on a variety of communications” and state without elaboration that their



                                                   26
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 27 of 68



exhibits “are integral to the claims at issue.” ECF No. 22-1 at 12 n.7. But Defendants have failed

to so demonstrate with respect to the August 14 letter. As a comparison to cases in which

documents have been found integral makes clear, see Fisher, 2010 WL 2732334, at *2, the

letter’s existence does not give rise to the legal rights asserted in the FDCPA claims, which

derive from Plaintiff’s alleged loss mitigation applications. Accordingly, Defendants must await

a subsequent stage of this litigation to raise the August 14 letter with the Court.

       Even if the Court did consider the document now, however, it is unclear whether it

refutes Plaintiff’s allegations. The letter’s list of “documentation” that Plaintiff’s application

lacked consists of a single item: “First trial period mortgage payment of $2,146.85.” ECF No.

22-7 at 2. It is unclear to the Court how a payment for an apparent trial modification of

Plaintiff’s loan rendered incomplete a loss mitigation application sent four days earlier. While

the August 14 letter may eventually defeat Plaintiff’s claims, it would be premature for the Court

to make that conclusion now based solely on the CFAC and a non-integral and ambiguous

exhibit. For these reasons, Plaintiff’s FDCPA claim concerning the scheduling of a foreclosure

sale following his August 10, 2018 loss mitigation application may proceed.

       The Court now pauses to clarify the timeline alleged in the CFAC and the claims Plaintiff

draws from specific events alleged. The CFAC asserts that the second scheduled foreclosure sale

was cancelled but that within thirty days, B&S scheduled a third sale for January 3, 2019. ECF

No. 20 ¶¶ 39, 44, 89. Plaintiff states that he submitted an inquiry seeking an explanation for the

scheduling of the sale despite his pending application, and that Shellpoint responded saying that

the application was incomplete and that Plaintiff needed to submit a new application, which it

provided. Id. ¶ 46. Plaintiff alleges that he immediately completed and submitted the application

that Shellpoint furnished, even though the form Shellpoint provided was obsolete. Id. ¶ 47.



                                                  27
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 28 of 68



Plaintiff then states that he submitted another application on the current form on January 2, 2019.

Id. ¶ 48. Finally, Plaintiff alleges that B&S then scheduled a fourth foreclosure sale for March

28, 2019. Id. ¶¶ 51, 89.

        Plaintiff does not explain what happened to the third scheduled sale, but the fact that a

fourth was scheduled suggests that the third was cancelled. In any case, however, Plaintiff does

not appear to derive any RESPA-based FDCPA claims from the events between the second

scheduled sale and the submission of his January 2, 2019 loss mitigation application. Instead, his

final RESPA-FDCPA claim appears to allege that Defendants scheduled the fourth foreclosure

sale despite the pending January 2, 2019 loss mitigation application. Defendants argue that this

claim must fail in the same manner as the claim arising from Plaintiff’s August 10, 2018

application. ECF No. 22-1 at 18–19.

        Defendants point to another letter exhibit in which Shellpoint appears to inform Plaintiff

that his loss mitigation application is incomplete. Id. at 18–19 (citing ECF No. 22-8). But

because Defendants again fail to demonstrate that the letter is integral to the CFAC, the letter is

not properly before the Court. Accordingly, the Court will decline to consider it at this stage and

will instead accept as true, as it must at this stage, Plaintiff’s plausible allegation that his January

2, 2019 application was complete. Because Defendants make no other argument for dismissal of

the claim arising from the January 2 application and the scheduling of the fourth foreclosure sale,

this claim may also proceed.

                ii. Count Six FDCPA Claims

        In Count Six, Plaintiff alleges on behalf of a proposed class that Shellpoint violated “15

U.S.C. §§ 1692e, e(2), and e(10) by falsely representing that a discharged debt is owed when in

fact it was not by virtue of the bankruptcy discharge injunction.” ECF No. 20 ¶ 138.



                                                   28
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 29 of 68



“Specifically, by sending mortgage statement [sic] to members of the Putative Class, Shellpoint

violated 15 U.S.C. §§ 1692e, e(2), and e(10) by falsely representing that members of the Putative

Class owe money on a discharge debt notwithstanding members of the Putative Class’s

bankruptcy discharge.” Id. ¶ 139. Defendants argue that Plaintiff’s assertion of this claim is time-

barred and that the mortgage statements Shellpoint sent did not unlawfully misinform Plaintiff.

ECF No. 22-1 at 19.

        With respect to timeliness, Defendants argue that Shellpoint began servicing Plaintiff’s

loan in June of 2018, as alleged in the CFAC, and that the first mortgage statement Shellpoint

sent Best was dated June 22, 2018. Id. at 19 (citing ECF No. 20 ¶ 14). Defendants attach that

statement as an exhibit. ECF No. 22-9. According to Defendants, because Plaintiff “was on

notice of the claim more than one year before filing this action,” in that his claim relies on

statements including the June 22 statement, “any attempt to bring an FDCPA claim concerning

the language in his periodic statements is time-barred.” ECF No. 22-1 at 19 (citing 15 U.S.C. §

1692k(d)). Defendants assert that even if “some periodic statements containing the complained

of language may have been sent within the statute of limitations period,” that does not render

timely an FDCPA claim arising from them when the first statement was sent outside the period.

Id. at 20.

        Plaintiff does not challenge Defendants’ citation to the June 22, 2018 mortgage

statement, and given that Count Six arises directly from the mortgage statements Shellpoint sent,

the statements may properly be considered integral and thus may be reviewed by the Court at this

stage. Plaintiff argues, however, that Defendant’s timeliness argument is untenable because it

would read the FDCPA to “give debt collectors a free pass at violating the FDCPA just because

they have been violating the FDCPA for over a year.” ECF No. 25 at 9. After briefing in this



                                                 29
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 30 of 68



case concluded, the Fourth Circuit issued a ruling agreeing with Plaintiff and rejecting

Defendants’ argument. Bender v. Elmore & Throop, P.C., 963 F.3d 403, 407 (4th Cir. 2020)

        In Bender v. Elmore & Throop, P.C., the Fourth Circuit reversed a finding that because

the first in a series of debt collection letters to the plaintiffs was sent more than a year before the

plaintiffs filed suit, FDCPA claims arising from later letters sent within the statute of limitations

were time-barred. See id. at 405–06. The Fourth Circuit first explained that it “long [has] held

that a ‘separate violation’ of the FDCPA occurs ‘every time’ an improper communication, threat,

or misrepresentation is made.” Id. at 407 (quoting United States v. Nat’l Fin. Servs., Inc., 98 F.3d

131, 141 (4th Cir. 1996)).

        Because the FDCPA limitations provision states that “claims must be brought ‘within one

year from the date on which the violation occurs,’” id. (quoting 15 U.S.C. § 1692k(d)), and

because “[t]his language ‘unambiguously sets the date of the violation as the event that starts the

one-year limitations period,’” id. (quoting Rotkiske v. Klemm, 140 S. Ct. 355, 360 (2019)

(emphasis added by Bender)), the Fourth Circuit concluded that “Section 1692k(d) establishes a

separate one-year limitations period for each violation of the FDCPA,’” id. Echoing Plaintiff’s

argument here, the Fourth Circuit explained that under the opposite interpretation of the statute,

“so long as a debtor does not initiate suit within one year of the first violation, a debt collector

would be permitted to violate the FDCPA with regard to that debt indefinitely and with

impunity.” Id. “As the statutory text makes clear, Congress did not intend such a result.” Id.

        Applying that conclusion, the Fourth Circuit held that it was error to dismiss the

plaintiffs’ action as time-barred because the plaintiffs had alleged at least two potential FDCPA

violations within the one-year statute of limitations. Id. at 408. The same reasoning squarely

applies to the mortgage statements at issue here. Plaintiff alleges that Shellpoint continued



                                                  30
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 31 of 68



sending him misleading mortgage statements through May 2019, only three months before

Plaintiff filed his original Complaint, ECF No. 1, and well within the FDCPA statute of

limitations as the Fourth Circuit has now interpreted it.. Accordingly, Plaintiff’s claim is timely.

       In the alternative, Defendants argue that the mortgage statements are not actionably

misleading under the applicable “least sophisticated consumer” standard. ECF No. 22-1 at 20.

Under that standard, “[w]hether a communication is false, misleading, or deceptive in violation

of § 1692e is determined from the vantage of the ‘least sophisticated consumer.’” Russell v.

Absolute Collection Servs., Inc., 763 F.3d 385, 394 (4th Cir. 2014) (quoting Nat’l Fin. Servs.,

Inc., 98 F.3d at 136). The test is “an objective standard that evaluates § 1692e claims based upon

how the least sophisticated consumer would interpret the allegedly offensive language.” Id. at

394–95. Courts applying the standard “consider how a ‘naive’ consumer would interpret the

statement,” but “do not give credit to ‘bizarre or idiosyncratic interpretations’; [courts] assume ‘a

quotient of reasonableness and . . . a basic level of understanding and willingness to read with

care.’” Elyazidi, 780 F.3d at 234 (quoting Nat’l Fin. Servs., Inc., 98 F.3d at 136).

       Defendants argue that Plaintiff has acknowledged that the mortgage statements he

received after his discharge were “for information purposes only” and that “[l]ooking at the

Statement as a whole, it could not reasonably mislead the least sophisticated consumer regarding

whether a payment was required on discharged debt.” ECF No. 22-1 at 21 (citing ECF No. 20 ¶

114). Defendants then quote language from the June 22, 2018 statement, which includes a box on

the first page titled “Bankruptcy Message,” under which bold letters state that “[o]ur records

show that either you are a debtor in bankruptcy or you discharged personal liability for your

mortgage loan in bankruptcy.” Id. (citing ECF No. 22-9 at 2).




                                                 31
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 32 of 68



       Also in the box is language stating “[w]e are sending this statement to you for

informational and compliance purposes only. It is not an attempt to collect a debt against you.”

Id. (quoting ECF No. 22-9 at 2). Finally, on the second page, the statement includes text reading

“Important Notice: Shellpoint Mortgage Servicing is a debt collector. This is not an attempt to

collect a debt due to your bankruptcy filing.” ECF No. 22-9 at 3. Defendants conclude that the

text in the Bankruptcy Message box and the Important Notice are sufficient to render the

mortgage statement not false or misleading under the least sophisticated consumer standard. ECF

No. 22-1 at 21.

       Plaintiff in response highlights his allegations in the CFAC that the mortgage statements

also include a section titled “Explanation of Payment Amount” which shows a “Regular Monthly

Payment” amount and a “Total Payment Amount,” both in bold lettering. ECF No. 25 at 11; ECF

No. 20 ¶ 113. Those descriptions precisely match the June 22, 2018 statement that Defendants

have submitted, as do Plaintiff’s allegations that the statements include a detachable portion

showing a “Payment Date” and “Payment Amount.” ECF No. 20 ¶ 113; ECF No. 22-9 at 2. The

June 22, 2018 statement shows a “Payment Date” of July 1, 2018 and a “Payment Amount” of

$360,520.54. ECF No. 22-9 at 2.

       Plaintiff does not discuss his allegations from the CFAC regarding the “Understanding

Your Monthly Mortgage Statement” section of the statements. Instead, he appears to make new

assertions about language and fees sought in some of the statements that were not made in the

CFAC and thus will not be considered. Compare ECF No. 20 ¶ 114 with ECF No. 25 at 11–12.

The Court notes that while the CFAC’s allegations about that section somewhat mirror the June

22, 2018 statement, the final page of which is labeled “Understanding Your Monthly Mortgage

Statement,” ECF No. 22-9 at 4, the language Plaintiff alleges was included on such pages



                                                32
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 33 of 68



appears to differ meaningfully from the language that appears on the June 22, 2018 statement,

compare ECF No. 20 ¶ 114 with ECF No. 22-9 at 4.

        The Court will decline to dismiss Plaintiff’s claim at this stage for two reasons. First, the

only basis Defendants have offered for finding that the mortgage statements were not misleading

as a matter of law is the June 22, 2018 statement. Defendants do not claim that each of the

statements Plaintiff was sent were identical to that one, nor do they address the differences

between Plaintiff’s allegations about the statements’ content and the statement Defendants have

provided. This lack of clarity about the actual language of the statements at issue essentially

forecloses the Court from making dispositive determinations of law at this stage and counsels

strongly in favor of revisiting this issue later in the litigation with the benefit of a fuller record.

        Second, even if each of the mortgage statements at issue were identical in relevant part to

the June 22, 2018 statement, the Court cannot conclude that they would not be misleading under

the least sophisticated consumer standard. To be sure, the “Bankruptcy Message” portion of the

statement, including the disclaimer that the statement is “for informational and compliance

purposes only,” as well as the explanation that the mailing “is not an attempt to collect a debt due

to your bankruptcy filing,” are indications that the statements are not demanding payment.

        But when applying the least sophisticated consumer standard, courts must be mindful that

“[u]nsophisticated readers may require more explanation than do federal judges; what seems

pellucid to a judge, a legally sophisticated reader, may be opaque to someone whose formal

education ended after sixth grade.” Smith v. Cohn, Goldberg & Deutsch, LLC, 296 F. Supp. 3d

754, 759 (D. Md. 2017) (quoting McMahon v. LVNV Funding, LLC, 744 F.3d 1010, 1020 (7th

Cir. 2014)). Here, the June 22, 2018 statement includes several notations that at least muddy the

waters with respect to Plaintiff’s immediate obligations to Shellpoint, including in the



                                                   33
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 34 of 68



“Explanation of Payment Amount” section that Plaintiff has highlighted, which shows a

“Regular Monthly Payment” and “Total Payment Amount,” both with dollar figures, and the

detachable portion showing a “Payment Date” and “Payment Amount.” ECF No. 22-9 at 2; see

ECF No. 20 ¶ 113; ECF No. 25 at 11.

       In light of these ambiguities, the Court concludes that dismissal of the FDCPA claim

stemming from the mortgage statements would be inappropriate at this stage. This determination

is without prejudice, however, to Defendants’ right to raise the same arguments at a later stage

on the basis of a complete record. But at present, Plaintiff has made plausible allegations with

respect to the statements that are not displaced by the document Defendants have offered, and

Plaintiff’s claim therefore may proceed.

               iii. FDCPA Damages

       Defendants finally argue that Plaintiff’s Count One claim for actual damages under the

FDCPA should be dismissed because his damages allegations are deficient. ECF No. 22-1 at 22

(citing ECF No. 20 ¶ 63). “Debt collectors that violate the FDCPA are liable to the debtor for

actual damages, costs, and reasonable attorney’s fees.” Russell, 763 F.3d at 389 (citing 15 U.S.C.

§ 1692k(a)(1), (a)(3)). Actual damages may include emotional damages, which though they

“may be slight . . . are nonetheless viable.” Ademiluyi v. Pennymac Mortg. Inv. Tr. Holdings I,

LLC, 929 F. Supp. 2d 502, 536 (D. Md. 2013). “The FDCPA also provides the potential for

statutory damages up to $1,000 subject to the district court’s discretion.” Russell, 763 F.3d at 389

(citing 15 U.S.C. § 1692k(a)(2)(A)). “The FDCPA is a strict liability statute, meaning that a

consumer need only prove one violation in order to establish liability.” Carroll v. Paul Law

Office, PLLC, No. DKC 12-2041, 2013 WL 4008873, at *2 (D. Md. Aug. 2, 2013).




                                                34
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 35 of 68



       The CFAC alleges in Count One that Shellpoint’s violations of the FDCPA caused

Plaintiff “to endure damages including out-of-pocket costs, fear of losing the Property, worry

about where he would live, very heavy stress, severe headaches and stomach aches, sleepless

nights, eating disorders, excessive worry, mental and emotional distress.” ECF No. 20 ¶ 63.

Plaintiff further alleges that “Shellpoint’s conduct was the proximate cause of Plaintiff’s injuries,

rendering Defendants liable for actual damages to Plaintiff” and “for statutory damages.” Id. ¶

64. Defendants insist that Plaintiff suffered no actual harm from the alleged violations and that

his allegations of emotional distress “are too conclusory and not connected to the purported

violation.” ECF No. 22-1 at 22. Defendants further argue that Plaintiff “does not allege what

emotional distress damages are attributable to this FDCPA claim versus those damages that

allegedly arose” from the conduct at issue in his earlier litigation. Id. at 22–23.

       Defendants fall short on both fronts. First, Plaintiff has alleged that he suffered a number

of physical ailments as a result of Defendants’ alleged unlawful conduct, as well as emotional

harm. ECF No. 20 ¶ 63. In Best III, the Court denied summary judgment on FDCPA claims

based on similar assertions, finding that Plaintiff’s emotional distress and its physical

manifestations, to which he testified at his deposition, “were sufficient to proceed, even if the

damages ultimately awarded would be minimal.” Best III, 2020 WL 1503676, at *17 (citing

Thomas v. Smith, Dean & Assocs., No. ELH-10-CV-3441, 2011 WL 2730787, at *4 (D. Md. July

12, 2011)). The same finding is appropriate here, though Plaintiff will of course have to establish

evidence of his claimed harms.

       As for a causal link between Plaintiff’s claimed harm and the allegedly unlawful action

by Shellpoint, the CFAC explicitly alleges in Count One that Shellpoint’s violations caused the

Plaintiff to endure damages that included the loss of the property, fear for where he would live



                                                  35
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 36 of 68



and the stress-related conditions one would reasonably expect to follow and that “Shellpoint’s

conduct was the proximate cause of Plaintiff’s injuries.” ECF No. 20 ¶¶ 63–64. Plaintiff need not

allege more to proceed. Defendants will have the opportunity to challenge evidence for the

linkage between the claimed violations and the claimed harm at a subsequent stage of the

litigation.

        In their Reply, Defendants reiterate their arguments challenging Plaintiff’s claims of

actual damages, which they dismiss as “absurd.” ECF No. 28 at 11. Defendants also read

Plaintiff’s Opposition to argue that he may proceed with claims for statutory damages even if he

has no actual damages; in response, Defendants claim that without actual damages, Plaintiff

lacks Article III standing to pursue any FDCPA claims. Id. But it does not appear that Plaintiff

made such an argument. Plaintiff merely asserted that Defendants’ claim that he did not suffer

actual damages is improperly raised in a Motion to Dismiss. See ECF No. 25 at 14.

        Further, the Court has already found Plaintiff’s allegations of actual damages sufficiently

plausible to advance, and they are also sufficient to demonstrate the injury-in-fact necessary for

Article III standing. See Beck v. McDonald, 848 F.3d 262, 269 (4th Cir. 2017) (identifying the

requirements for standing). Defendants’ belated standing argument thus does not disturb the

Court’s findings as to Plaintiffs’ FDCPA claims.

               iv. SAC FDCPA Claims

        Before turning to Plaintiff’s next set of statutory claims, the Court addresses the new

allegations in the proposed SAC that Plaintiff asserts support his FDCPA claims. According to

Plaintiff’s Reply in Support of his Motion for Leave, Plaintiff asserts that two sets of factual

allegations support two sets of FDCPA claims. ECF No. 37 at 3. First, Plaintiff cites his

allegations that in or about November 2019, he received correspondence from Shellpoint



                                                 36
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 37 of 68



demanding he pay $500 for “Attorney Cost Disbursement” and $189.79 for REO LP Hazard

Disbursement,” the first of which Plaintiff alleges “appeared to be totally unjustified.” Id. (citing

ECF No. 30-3 ¶¶ 58–59). Plaintiff states that these factual allegations support the claims in

Count One that Shellpoint violated §§ 1692e(2), 1692e(5), 1692e(10), and 1692(f)(1) of the

FDCPA by threatening to collect inflated or unjustifiable fees. Id. (citing ECF No. 30-3 ¶ 73).

       In contrast to the allegations of inflated fees in the CFAC, Plaintiff has this time

identified specific fees that he was allegedly charged. But he still provides no basis for his claim

that they were unjustified or inflated. Without a reference or an explanation demonstrating an

unlawful or improper basis for assessing these fees – for example, a provision in the governing

Deed of Trust – Plaintiff has failed to state a claim. His bare allegation that the Attorney Cost

Disbursement “appeared to be totally unjustified” is plainly inadequate. ECF No. 30-3 ¶ 59.

Accordingly, any FDCPA claim based on these alleged fees cannot proceed, and the Motion for

Leave to Amend will be denied on futility grounds as to this element of the FDCPA claims.

       The other set of new allegations in the proposed SAC that Plaintiff claims support an

FDCPA claim concern the scheduling of foreclosure sales in February 2020 and March 2020.

ECF No. 37 at 3 (citing ECF No. 30-3 ¶¶ 74–75). Plaintiff asserts that a loss mitigation

application was pending at that time and that Shellpoint accordingly could not schedule either

sale. ECF No. 30-3 ¶¶ 63–70. Plaintiff does not provide additional information about the

allegedly pending application, but he appears to be referring to the application he had allegedly

submitted on January 2, 2019. See id. ¶ 48. Taking as true the allegation that the application

remained pending when Defendants scheduled foreclosure sales in February and March 2020,

Plaintiff appears to have stated an additional RESPA-based FDCPA claim with respect to those

sales. Accordingly, that aspect of the proposed SAC is not futile and will advance.



                                                 37
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 38 of 68



       2. MCDCA Claims

       The MCDCA “prohibits debt collectors from utilizing threatening or underhanded

methods in collecting or attempting to collect a delinquent debt.” Sterling, 943 F. Supp. 2d at 596

(quoting Piotrowski v. Wells Fargo Bank, N.A., No. DKC-11-3758, 2013 WL 247549, at *9 (D.

Md. Jan. 22, 2013)). Plaintiff asserts claims under two provisions of the Act. The first provision,

§ 14-202(8) of the Commercial Law Article of the Maryland Code, “provides that a debt

collector may not ‘[c]laim, attempt, or threaten to enforce a right with knowledge that the right

does not exist.’” Id. (alteration in original) (quoting Md. Code Ann., Com. Law § 14-202(8)).

The second, § 14-202(11), provides that debt collectors may not “engage in conduct that violates

the FDCPA.” Ellis v. Palisades Acquisition XVI LLC, No. JKB-18-03931, 2019 WL 3387779, at

*6 (D. Md. July 26, 2019) (citing Md. Code Ann., Com. Law § 14-202(11)).

       Plaintiff brings three MCDCA claims that partly mirror his FDCPA claims. First, he

alleges that Shellpoint violated § 14-202(8) “by attempting to collect or claiming a right to

collect charges and fees that were inflated or otherwise unjustified.” ECF No. 20 ¶ 66. The Court

has already rejected the corresponding FDCPA claim for lack of specificity and finds the same

result appropriate here. As described previously, the CFAC fails to identify any specific fees that

were allegedly collected, nor does it explain how any such fees were inflated or unjustified.

Accordingly, this element of the MCDCA claims will be dismissed. Similarly, the Court will

also deny as futile the component of the Motion for Leave that asserts a new MCDCA claim

concerning the two fees Plaintiff claims he was charged in November 2019. ECF No. 30-3 ¶¶

58–59, 79; see ECF No. 37 at 3.

       Plaintiff next asserts, again implicitly invoking RESPA regulations, that Shellpoint

“violated § 14-202(8) by threatening to hold a foreclose [sic] auction sale without acting on



                                                38
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 39 of 68



Plaintiff’s loss mitigation application that was Shellpoint received [sic] well-over 37 days prior

to the date of the scheduled foreclosure auction sale.” ECF No. 20 ¶ 67. Reasserting their earlier

argument challenging Plaintiff’s RESPA-based FDCPA claim, Defendants first contend that

Plaintiff did not submit a complete loss mitigation application within 37 days of any of the

scheduled foreclosure sales at issue. ECF No. 22-1 at 25. While Plaintiff’s claim is unspecific

about which of the several scheduled foreclosure sales is at issue in the MCDCA claim, because

Defendants have read the claim broadly to address all of the allegedly scheduled sales, the Court

does as well. And as the Court has already found, Plaintiff has plausibly alleged that he

submitted completed loss mitigation applications that Shellpoint failed to resolve before

scheduling foreclosure sales.

       Defendants next argue that Plaintiff has failed to adequately plead that Shellpoint knew it

had no right to schedule the foreclosure sales. Id. “Unlike the FDCPA, the MCDCA is not a strict

liability statute.” Ben-Davies v. Blibaum & Assocs., P.A., 421 F. Supp. 3d 94, 100 (D. Md.

2019). Generally, “[t]o state a claim under the MCDCA, a plaintiff must establish two elements:

(1) the defendant ‘did not possesses the right to collect the amount of debt sought’; and (2) the

defendant ‘attempted to collect the debt knowing that they lacked the right to do so.’” Barr v.

Flagstar Bank, FSB, 303 F. Supp. 3d 400, 420 (D. Md. 2018) (quoting Lewis v. McCabe,

Weisberg & Conway, LLC, No. DKC 13-1561, 2014 WL 3845833, at *6 (D. Md. Aug. 4, 2014)).

       “The ‘knowledge’ requirement of the MCDCA refers to ‘actual knowledge or reckless

disregard as to the falsity of the information or the existence of the right.’” Cooke, 2019 WL

3241128, at *6 (quoting Spencer v. Hendersen-Webb, Inc., 81 F. Supp. 2d 582, 595 (D. Md.

1999)). Defendants assert that Plaintiff failed to plead facts demonstrating this element of his

claim. But Plaintiff expressly, repeatedly, and plausibly alleges in the CFAC that Shellpoint



                                                 39
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 40 of 68



knew his loss mitigation applications had not been fully processed when it scheduled each of the

foreclosure sales and accordingly knew that the sales were unlawful. ECF No. 20 ¶¶ 36, 39, 51.

Plaintiff need not allege more to make out a claim under § 14-202(8), premised on Shellpoint’s

known lack of a right to foreclose given the requirements of 12 C.F.R. § 1024.41.

       Plaintiff has also adequately pleaded a violation of § 14-202(11) of the MCDCA.

Because that provision prohibits “conduct that violates §§ 804 through 812 of the federal Fair

Debt Collection Practices Act,” codified at 15 U.S.C §§ 1692c through 1692k, and because

Plaintiff has already plausibly alleged violations of 15 U.S.C. § 1692e with respect to the

foreclosure sales, Plaintiff’s claim under § 14-202(11) may proceed. While case law concerning

§ 14-202(11) appears limited, to the extent the knowledge requirement of § 14-202(8) applies to

§ 14-202(11) as well, Plaintiff has set forth adequate allegations to that effect, as just explained.

       Defendants finally argue that the MCDCA claims should be dismissed because Plaintiff

suffered no actual damages as a result of the alleged violations. ECF No. 22-1 at 25–26. § 14-203

of the Commercial Law Article provides that a debt collector “who violates any provision of this

subtitle is liable for any damages proximately caused by the violation, including damages for

emotional distress or mental anguish suffered with or without accompanying physical injury.”

Md. Code Ann., Com. Law § 14-203; see Allen v. Silverman Theologou, LLP, No. JFM-14-3257,

2015 WL 2129698, at *7 (D. Md. May 6, 2015) (“In contrast to the FDCPA, which permits

recovery of statutory damages and attorney’s fees, MCDCA § 14-203 only allows recovery of

damages proximately caused by its violation”).

       The CFAC alleges in the MCDCA claim that “Defendants’ violations caused the Plaintiff

to endure damages including out-of-pocket costs, fear of losing the Property, worry about where

[he would] live, anxiety about losing the family home, very heavy stress, severe headaches and



                                                  40
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 41 of 68



stomach aches, sleepless nights, eating disorders, excessive worry, [and] mental and emotional

distress.” ECF No. 20 ¶ 72. Defendants assert that Plaintiff “cannot explain how he suffered

unspecified ‘out-of-pocket’ costs as a result” of the scheduled foreclosures. ECF No. 22-1 at 26.

But Defendants ignore that the statute explicitly provides for liability for emotional distress and

mental anguish damages as well as pecuniary harm. See Allen, No. JFM-14-3257, at *7. As the

Court previously found with respect to similarly alleged FDCPA damages, Plaintiff has met his

burden at this stage to plead damages from Defendants’ alleged violations.

       Accordingly, the CFAC’s claims under § 14-202(8) and § 14-202(11) arising from the

allegedly unlawful scheduling of foreclosure sales may proceed. Turning then to the remaining

MCDCA allegations in the proposed SAC, Plaintiff asserts that his new allegations concerning

the February and March 2020 foreclosure sales give rise to further MCDCA claims under § 14-

202(8) and § 14-202(11). ECF No. 30-3 ¶¶ 63–70, 80–81; ECF No. 37 at 3. For the same reasons

that the viable CFAC MCDCA claims may proceed, so too may the proposed SAC’s new

MCDCA claims arising from the 2020 scheduled sales, which Plaintiff alleges were set while his

loss mitigation applications remained pending. ECF No. 30-3 ¶¶ 64, 69. Accordingly, the Motion

for Leave will be granted as to this aspect of the SAC.

       3. MCPA Claims

       Plaintiff next asserts claims under two provisions of the MCPA. ECF No. 20 ¶¶ 74–76.

That statute “prohibits ‘unfair or deceptive trade practices,’ Md. Code Ann., Com. Law § 13-301,

and expressly designates as ‘unfair or deceptive trade practices’ those that constitute any

violation of the MCDCA.” Bradshaw v. Hilco Receivables, LLC, 765 F. Supp. 2d 719, 732 (D.

Md. 2011) (citing Md. Code Ann., Com. Law § 13-301(14)(iii)); see also Hawkins v. Kilberg,

165 F. Supp. 3d 386, 390 (D. Md. 2016) (noting that “a violation of the MCDCA is a per se



                                                 41
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 42 of 68



violation of the MCPA”). Plaintiff alleges that Defendants violated § 13-301(14)(iii) by violating

§§ 14-202(8) and 14-202(11) of the MCDCA. ECF No. 20 ¶ 74. Because Plaintiff has plausibly

alleged violations of those provisions, Plaintiff has also plausibly alleged an MCPA claim.

       Plaintiff further alleges that Defendants violated § 13-316(c) of the MCPA. Id. ¶¶ 75–76.

“That provision governs ‘mortgage servicing’ and, among other requirements, provides that a

‘servicer shall designate a contact to whom mortgagors may direct complaints and inquiries’ and

that the ‘contact shall respond in writing to each written complaint or inquiry within 15 days if

requested.’” Cooke v. Carrington Mortgage Servs., No. TDC-18-0205, 2018 WL 6323116, at *7

(D. Md. Dec. 3, 2018) (quoting Md. Code Ann., Com. Law § 13-316(c)). “[A] mortgagor must

request a response in order to trigger the servicer’s duty to provide one.” Trionfo v. Bank of Am.,

N.A., No. JFM-15-925, 2015 WL 5165415, at *7 (D. Md. Sept. 2, 2015).

       The CFAC asserts that “Shellpoint violated § 13-316(c) by failing to reasonably respond

to Plaintiff’s inquiries” and “to respond within 15 days.” ECF No. 20 ¶¶ 75–76. Plaintiff does not

specifically identify which inquiries he refers to in the CFAC, but Defendants do not challenge

his claim on that basis, and it appears that Plaintiff is referencing several of his alleged QWRs.

See ECF No. 20 ¶¶ 16–17, 24, 29, 33, 34–36, 38, 42–43, 45–46, 52, 55–57, 77. Defendants argue

that the claim fails because Plaintiff did not allege that he relied on any misrepresentations by

Defendants. ECF No. 22-1 at 27. But in support of that argument, Defendants point to case law

concerning claims under another provision of the MCPA, § 13-408, for which consumer

plaintiffs must demonstrate reliance on material omissions by defendants. See id. (citing Stewart,

859 F. Supp. 2d at 769). Defendants do not explain how that authority applies in this context, and

prior courts assessing § 13-316(c) claims have not drawn such a connection. See, e.g., Cooke,

2018 WL 6323116, at *7. This argument is thus unpersuasive.



                                                 42
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 43 of 68



       Defendants next argue that Plaintiff failed to allege facts demonstrating he suffered an

identifiable injury for the alleged violations. ECF No. 22-1 at 27–28. To be sure, “section 13-316

provides a remedy only for economic damages arising from a mortgage servicer’s failure to

respond to an inquiry.” Cooke, 2018 WL 6323116, at *7 (citing Md. Code Ann., Com. Law § 13-

316(e)). But courts have nonetheless consistently found damages allegations like those Plaintiff

makes here – out-of-pocket costs coupled with mental and emotional distress that manifests in

physical symptoms, ECF No. 20 ¶ 78 – sufficient to state a claim when plaintiffs directly

attribute the harm to MCPA violations. See Cooke, 2018 WL 6323116, at *7, (citing Marchese v.

JPMorgan Chase Bank, N.A., 917 F. Supp. 2d 452, 468 (D. Md. 2013); Cole v. Fed. Nat’l Mortg.

Ass’n, No. GJH-15-3960, 2017 WL 623465, at *8 (D. Md. Feb. 14, 2017))).

       Defendants finally argue that Plaintiffs’ claims must be dismissed because § 13-316(c) is

preempted by federal law. ECF No. 22-1 at 28–30. The Fourth Circuit has described the three

types of federal preemption of state law:

               Courts recognize three types of federal preemption: (1) express
               preemption, in which Congress expressly states its intent to preempt state
               law, Cox v. Shalala, 112 F.3d 151, 154 (4th Cir. 1997); (2) field
               preemption, in which Congress occupies a certain field by “regulating so
               pervasively that there is no room left for the states to supplement federal
               law,” id. (citing Fid. Federal Sav. & Loan Ass’n v. de la Cuesta, 458 U.S.
               141, 153 (1982)), or where there is a “federal interest . . . so dominant that
               the federal system will be assumed to preclude enforcement of state laws
               on the same subject,” Arizona [v. United States, 567 U.S. 387, 399 (2012)]
               (citation and internal quotation marks omitted); and (3) conflict
               preemption, arising when state law is preempted “to the extent it actually
               conflicts with federal law,” Cox, 112 F.3d at 154 (citing Pac. Gas & Elec.
               Co. v. State Energy Res. Conservation & Dev. Comm’n, 461 U.S. 190, 204
               (1983)). The Supreme Court has instructed that conflict preemption
               “includes cases where compliance with both federal and state regulations
               is a physical impossibility, and those instances where the challenged state
               law stands as an obstacle to the accomplishment and execution of the full
               purposes and objectives of Congress.” Arizona, [567 U.S. at 399]
               (citations and internal quotation marks omitted).



                                                43
          Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 44 of 68



United States v. South Carolina, 720 F.3d 518, 528–29 (4th Cir. 2013).

         Defendants here assert that the 15-day response requirement at § 13-316(c)(2) “is in

direct conflict with . . . RESPA and its implementing regulations governing a servicer’s

responsibilities to respond to qualified written requests, which do not require mortgage servicers

to respond within a mere 15 days of receiving a request.” ECF No. 22-1 at 29. Specifically,

Defendants argue, 12 U.S.C. § 2605(e)(2) gives mortgage servicers 30 days to respond to QWRs

from borrowers, whereas § 13-316(c)(2) requires a response within 15 days. Id. Defendants

argue that Maryland law thus “conflicts with federal such that compliance with both is

impossible” because “[a] servicer responding to a [QWR] within the time allotted by RESPA

will inherently violate Maryland’s law that mandates a shorter response time than Congress

intended to impose on mortgage servicers.” Id. at 29–30.

         Defendants thus appear to claim that § 13-316(c)(2) is subject to conflict preemption. But

this argument is meritless on its face. A state law that requires a mortgage servicer to respond to

an inquiry within 15 days simply does not conflict with a federal law granting 15 additional days

for a response. A servicer can comply with both statutes simply by responding within 15 days.

Alternatively, as Plaintiff observes, the servicer can provide one response within 15 days under

the MCPA and another within the additional 15-day RESPA period. ECF No. 25 at 17. This is

not a case in which simultaneous compliance with both statutes “is a physical impossibility.”

Arizona, 567 U.S. at 399.11

         Additionally, RESPA has an explicit anti-preemption clause providing that the statute

“does not annul, alter, or affect, or exempt any person subject to the provisions of this chapter

from complying with, the laws of any State with respect to settlement practices, except to the


11
   Notably, Defendants’ Reply limits their initial claim of impossibility and argues that compliance with both
statutes is merely “impractical.” ECF No. 28 at 16.

                                                         44
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 45 of 68



extent that those laws are inconsistent with any provision of this chapter, and then only to the

extent of the inconsistency.” 12 U.S.C. § 2616. “Thus, state laws that are not inconsistent with

RESPA are not preempted by RESPA.” Ervin v. JPMorgan Chase Bank NA, No. GLR-13-2080,

2014 WL 4052895, at *3 (D. Md. Aug. 13, 2014) (citing Munoz v. Fin. Freedom Senior Funding

Corp., 567 F. Supp. 2d 1156, 1164 (C.D. Cal. 2008)).

       Applying this provision, the Maryland Court of Special Appeals has twice rejected

RESPA-based federal preemption challenges to Maryland foreclosure procedures. See Neto v.

Devan, No. 2404, Sept. Term, 2018, 2020 WL 4038017, at *2–*3 (Md. App. July 17, 2020);

Vach v. Ward, No. 0831, Sept. Term, 2015, 2016 WL 1643968, at *4 (Md. App. Apr. 26, 2016).

The Court follows the same path here and concludes that § 13-316(c) is not inconsistent with

RESPA and is therefore not preempted. Accordingly, Plaintiff’s § 13-316(c) claim may proceed

alongside his claim under § 13-301(14)(iii).

       Finally, the proposed SAC alleges that Plaintiff inquired about the two charges Shellpoint

assessed in November 2019 in a December 21, 2019 letter that requested a response within 15

days, but that Shellpoint failed to respond entirely. ECF No. 30-3 ¶¶ 60–61. Plaintiff asserts that

these allegations support another § 13-316(c) claim, ECF No. 37 at 3 (citing ECF No. 30-3 ¶¶

88–89), and the Court agrees that this claim may proceed for the same reasons that the CFAC’s

similar claim may proceed. The Motion for Leave will thus be granted with respect to that claim.

       The proposed SAC also alleges an additional per se violation of § 13-301(14)(iii)

resulting from the additional MCDCA violation that the proposed SAC asserts. ECF No. 37 at 3

(citing ECF No. 30-3 ¶¶ 80–81, 87). Because the Court has found that additional MCDCA claim

sufficiently plausible, the MPCA claim stemming from it may also proceed.

       4. MMFPA Claims



                                                45
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 46 of 68



       Defendants next move to dismiss Plaintiff’s claim under the MMFPA. “The MMFPA

prohibits mortgage fraud during the mortgage lending process.” Barr, 303 F. Supp. 3d at 416

(citing Md. Code Ann., Real Prop. § 7-401(d)). “The ‘mortgage lending process’ includes

servicing the loan.” Id. at 417 (citing Md. Code Ann., Real Prop. § 7-401(e)(2); Stovall v.

SunTrust Mortg., Inc., No. RDB-10-2836, 2011 WL 4402680, at *10 (D. Md. Sept. 20, 2011));

see also Marchese, 917 F. Supp. 2d at 469. “To state an MMFPA claim, the plaintiff ‘must plead

the elements of a common law fraud claim.’” Barr, 303 F. Supp. 3d at 416 (quoting Galante v.

Ocwen Loan Servicing LLC, No. ELH-13-1939, 2014 WL 3616354, at *28 (D. Md. July 18,

2014)). “And, [Federal] Rule [of Civil Procedure] 9(b)’s heightened pleading standard applies to

a claim brought under the MMFPA.” Galante, 2014 WL 3616354, at *28.

       The CFAC alleges that Defendants committed mortgage fraud “by knowingly making, as

described herein, deliberate misstatements and misrepresentations, including threatening to sale

[sic] Plaintiff’s Property with the intent that the misstatements and misrepresentations be relied

on by Plaintiff.” ECF No. 20 ¶ 81. Defendants first argue that Plaintiff’s claim does not “come

remotely close to meeting the heightened pleading requirements” of Rule 9(b). ECF No. 22-1 at

30. “Under the rule, a plaintiff alleging claims that sound in fraud ‘must, at a minimum, describe

the time, place, and contents of the false representations, as well as the identity of the person

making the misrepresentation and what he obtained thereby.’” Galante, 2014 WL 3616354, at *9

(quoting United States ex rel. Owens v. First Kuwaiti Gen’l Trading & Contracting Co., 612

F.3d 724, 731 (4th Cir. 2010)).

       Plaintiff’s sole argument is that the claim is adequately pleaded under Rule 9(b) because

it alleges that on November 29, 2018, January 3, 2019, and March 28, 2019, B&S sent notices of

scheduled foreclosure sales to Plaintiff’s residence. ECF No. 25 at 18. This purported summary



                                                 46
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 47 of 68



of the allegations in the CFAC does not match the pleading, however. The CFAC instead asserts

that B&S scheduled sales to be held on those dates, rather than that those are the dates of the

correspondence B&S sent informing Plaintiff of the scheduled sales. See ECF No. 20 ¶ 89. The

CFAC specifically alleges that Plaintiff “sent at least four letters—dated 11/14/2018, 12/24/2019

and 01/02/2019 & 3/19/2019—seeking to stop illegally scheduled foreclosure sales for

11/29/2018, 01/03/2019 and 03/28/2019.” Id.

       The CFAC cannot be read to allege that B&S sent the notice of the first of these sales on

November 29, 2018 because Plaintiff alleges that he sent a letter seeking to stop that sale over

two weeks earlier on November 14, 2018. See id. Moreover, the allegations concerning dates

come from Plaintiff’s RESPA claim; Plaintiff makes no such specific allegations in his MMFPA

claim. Because the essential detail of the date of the alleged misrepresentations is absent, the

Court cannot conclude that Plaintiff has “state[d] with particularity the circumstances

constituting fraud” as Rule 9(b) requires. Fed. R. Civ. P. 9(b).

       Additionally, with respect to the reliance element of a common law fraud claim, Plaintiff

alleges only that Defendants made misstatements and misrepresentations “with the intent that

they be relied on by Plaintiff.” ECF No. 20 ¶ 81. Plaintiff does not allege that he actually relied

on the purported misrepresentations, which is a required element for an MMFPA claim. Ayres v.

Ocwen Loan Servicing, LLC, 129 F. Supp. 3d 249, 274 (D. Md. 2015); see Barr, 303 F. Supp. 3d

at 415 (quoting Dean v. Beckley, No. CCB-10-297, 2010 WL 3928650, at *4 (D. Md. Oct. 1,

2010) (stating the elements of a common law fraud clam, including that “the plaintiff relied upon

the misrepresentation and had the right to rely upon it with full belief of its truth”). For these

reasons, the MMFPA claim asserted in the CFAC will be dismissed.




                                                  47
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 48 of 68



       In his Reply in support of his Motion for Leave, Plaintiff attempts to premise two new

MMFPA claims on new allegations in the proposed SAC. First, Plaintiff points to the allegations

about correspondence he received seeking payment of certain fees in November 2019. ECF No.

37 at 3 (citing ECF No. 30-3 ¶¶ 58–59). Plaintiff fails to explain how the assessment of those

fees constitutes mortgage fraud, however, nor does he allege that he relied on a misrepresentation

by Defendants. This aspect of the Motion for Leave will thus be denied as futile. Second,

Plaintiff asserts that his allegations about the scheduling of foreclosure sales in February 2020

and March 2020 give rise to an MMFPA claim. Id. (citing ECF No. 30-3 ¶¶ 63–70). But Plaintiff

makes no allegations of any statements concerning those sales at all, let alone fraudulent

misrepresentations. The new allegations thus do not state an MMFPA claim, and Plaintiff

accordingly may not proceed with any MMFPA claims.

       5. RESPA Claims

       The Court turns next to Plaintiff’s RESPA claims. The CFAC alleges that Shellpoint

violated multiple provisions of RESPA by failing to adequately respond to four letters that

Plaintiff sent seeking information, including the identity of the owner of his loan, and three

letters seeking to stop the allegedly unlawful foreclosure sales. ECF No. 20 ¶¶ 88–89. The Court

considers each element of Plaintiff’s claims in turn.

               i. 12 U.S.C. § 2605(e)(1)

       Plaintiff first alleges that Defendants violated 12 U.S.C. § 2605(e), which “imposes a

duty on loan servicers to respond to borrower inquiries and take certain actions with respect to

such inquiries.” Cole, 2017 WL 623465, at *6 (citing 12 U.S.C. § 2605(e)). “Borrower inquiries

triggering these duties are known as ‘qualified written requests’ or QWRs.” Id. As the Court has

noted, the statute defines a QWR as



                                                 48
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 49 of 68



               a written correspondence, other than notice on a payment coupon or other
               payment medium supplied by the servicer, that--
               (i) includes, or otherwise enables the servicer to identify, the name and
               account of the borrower; and
               (ii) includes a statement of the reasons for the belief of the borrower, to
               the extent applicable, that the account is in error or provides sufficient
               detail to the servicer regarding other information sought by the borrower.

12 U.S.C. § 2605(e)(1)(B).

       “A servicer is required to respond to a QWR from a borrower only to the extent that the

QWR seeks ‘information relating to the servicing of [a] loan.’” Cooke, 2018 WL 6323116, at *8

(alteration in original) (quoting 12 U.S.C. § 2605(e)(1)(A)). “‘Servicing’ is defined as ‘receiving

any scheduled periodic payments from a borrower pursuant to the terms of any loan, including

amounts for escrow accounts . . . and making the payments of principal and interest and such

other payments with respect to the amounts received from the borrower as may be required

pursuant to the terms of the loan.’” Id. (alteration in original) (quoting 12 U.S.C. § 2605(i)(3)).

“If any servicer of a federally related mortgage loan receives a [QWR] from the borrower . . . for

information relating to the servicing of such loan, the servicer shall provide a written response

acknowledging receipt of the correspondence within 5 days (excluding legal public holidays,

Saturdays, and Sundays) unless the action requested is taken within such period.” 12 U.S.C.

§ 2605(e)(1)(A).

       After listing eight letters that Plaintiff allegedly sent Shellpoint between September 2018

and April 2019, the CFAC alleges that Shellpoint violated § 2605(e)(1)(A) “by failing to

acknowledge receipt of Plaintiff’s letter within 5 days.” ECF No. 20 ¶¶ 88–90. The CFAC does

not assert that these letters were QWRs in the RESPA claim, although as the Court described

previously, Plaintiff alleges in the background section of the CFAC that he submitted several

QWRs to Shellpoint in that period. See ECF No. 20 ¶¶ 16–18, 24, 38, 42, 45, 52, 54, 55.



                                                 49
          Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 50 of 68



         Defendants’ only argument concerning the date or dates of the alleged QWRs is that

Shellpoint was not required to respond because Plaintiff received a discharge in bankruptcy in

March 2017, and a provision of Regulation X, 12 C.F.R. § 1024.36(f)(1)(v)(B), states that a

request for information to a servicer is untimely if made more than one year after the loan is

discharged. Id. at 32.12 None of the dates that Plaintiff asserts he sent QWRs are within the one-

year period following his discharge, see ECF No. 20 ¶ 16, and Defendants are correct that

§ 1024.36(f)(1)(v)(B) exempts servicers from the substantive response requirement.

         As Plaintiff observes, however, the following paragraph of the regulation,

§ 1024.36(f)(2), states that if a servicer determines that an § 1024.36(f)(1) exception applies, “the

servicer shall notify the borrower of its determination in writing not later than five days

(excluding legal public holidays, Saturdays, and Sundays) after making such determination.” The

notice must “set forth the basis under paragraph (f)(1) . . . upon which the servicer has made such

determination.” 12 C.F.R. § 1024.36(f)(2). Plaintiff maintains that Defendants never sent such a

determination notice and Defendants do not answer this argument in their Reply. The Court will

thus decline to dismiss Plaintiff’s QWR claims on this basis.

         Defendants next argue that the purported QWRs did not contain inquiries triggering the

duty to respond under RESPA because they did not seek information about servicing of the loan.

ECF No. 22-1 at 32–33. The CFAC alleges that Plaintiff’s “initial” QWR “sought to receive an

update on [the] November 2017 loss mitigation application” he submitted to Capital One, and

“requested information about the Note (and any endorsements if applicable), the identity of the




12
 12 C.F.R. § 1024.36 “addresses QWRs seeking information.” Nash v. PNC Bank, N.A., No. TDC-16-2910, 2017
WL 1424317, at *6 (D. Md. Apr. 20, 2017). The preceding section, § 1024.35, describes the alternative form of
QWR, a “notice of error.” See id. Plaintiff does not assert that any of his alleged QWRs here were notices of error.

                                                         50
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 51 of 68



owner of the loan and the master servicer, the loan’s transaction history, a payoff and

reinstatement quote, and the invoice(s)” for two fees Shellpoint assessed. ECF No. 20 ¶¶ 17–18.

       “Courts have repeatedly held that requests for information related to loan modifications

do not concern ‘servicing’ and therefore are not QWRs.” Nash, 2017 WL 1424317, at *5

(collecting cases). Accordingly, Plaintiff’s request for an update about his loss mitigation

application did not render the correspondence a QWR. But “a communication from a borrower

that includes multiple requests, some of which relate to the servicing of a mortgage loan and

some of which do not, can still be considered a QWR for purposes of triggering the response

requirements.” Cooke, 2018 WL 6323116, at *8 (citing Martins v. Wells Fargo Bank, N.A., No.

CCB-16-1070, 2016 WL 7104813, at *3 (D. Md. Dec. 6, 2016)). The Court accordingly reviews

the remaining components of the alleged QWR, any of which may trigger the duty to respond.

       Most of the alleged components of the correspondence do not render it a QWR. First,

“[r]equests for information pertaining to the identity of a note holder or master servicer do not

relate to servicing.” In re McGinley, 490 B.R. 723, 728 (Bankr. D. Md. 2013) (quoting Kelly v.

Fairon & Assocs., 842 F. Supp. 2d 1157, 1160 (D. Minn. 2012)). Additionally, Plaintiff’s request

for “information about the Note” is vague, but appears to suggest that Plaintiff was asking for the

chain of title of the Note, which courts have also found is a subject that does not relate to

servicing. Cooke, 2018 WL 6323116, at *8 (citing Barr, 303 F. Supp. 3d at 418). The same is

true of requests for a loan’s transaction history and the owner of the loan. See Richardson v.

Rosenberg & Assocs. LLC, No. WDQ-13-0822, 2014 WL 823655, at *8 (D. Md. Feb. 27, 2014)

(finding inquiries about loan transaction history and loan owner identity did not relate to

servicing and that letters in which they were made were not QWRs); see also Reed v. PNC

Mortg., No. AW-13-1536, 2013 WL 3364372, at *4 (D. Md. July 2, 2013).



                                                 51
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 52 of 68



       Next, as at least one court has observed, 12 C.F.R. § 1024.36 specifically provides that

“[a] request for a payoff balance need not be treated by the servicer as a request for information.”

See Mohamed v. Select Portfolio Servicing, Inc., 215 F. Supp. 3d 85, 98–99 (D.D.C. 2016)

(citing 12 C.F.R. § 1024.36(a)); see also Cooke, 2018 WL 6323116, at *9 (citing this finding in

Mohamed to support a conclusion that a purported QWR did not relate to servicing).

Accordingly, Plaintiff’s request for a payoff statement did not trigger the duty to respond. That

leaves as a possible trigger “the invoice(s) for fees Shellpoint identified as ‘Property Inspection

Disbursement/Payment’ and ‘FC Costs or Miscellaneous – nr Payment.’” ECF No. 20 ¶ 18.

       Unlike the remainder of the subjects Plaintiff alleges he raised in his correspondence, fees

charged by a servicer plainly relate to the servicing of the loan and inquiries about such charges

therefore render the borrower’s correspondence a QWR. See Cooke, 2018 WL 6323116, at *9

(citing Pendleton v. Wells Fargo Bank, N.A., 993 F. Supp. 2d 1150, 1152 (C.D. Cal. 2013)).

Accordingly, Plaintiff has adequately alleged that he sent correspondence constituting a QWR

and that Shellpoint therefore breached an applicable statutory duty to acknowledge receipt in

writing within five days. 12 U.S.C. § 2605(e)(1)(A).

               ii. 12 U.S.C. § 2605(e)(2)

       The next element of Plaintiff’s RESPA claim alleges that Shellpoint violated 12 U.S.C.

§ 2605(e)(2)(A)-(C) by failing to take action on his QWR. ECF No. 20 ¶ 91. § 2605(e)(2) directs

that within 30 days of receipt of a QWR, the servicer must:

               (A) make appropriate corrections in the account of the borrower, including
               the crediting of any late charges or penalties, and transmit to the borrower
               a written notification of such correction (which shall include the name and
               telephone number of a representative of the servicer who can provide
               assistance to the borrower);
               (B) after conducting an investigation, provide the borrower with a written
               explanation or clarification that includes-- (i) to the extent applicable, a
               statement of the reasons for which the servicer believes the account of the

                                                 52
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 53 of 68



               borrower is correct as determined by the servicer; and (ii) the name and
               telephone number of an individual employed by, or the office or
               department of, the servicer who can provide assistance to the borrower; or
               (C) after conducting an investigation, provide the borrower with a written
               explanation or clarification that includes-- (i) information requested by the
               borrower or an explanation of why the information requested is
               unavailable or cannot be obtained by the servicer; and (ii) the name and
               telephone number of an individual employed by, or the office or
               department of, the servicer who can provide assistance to the borrower.

12 U.S.C. § 2605(e)(2). Defendants make no argument in response to this element of the CFAC

apart from their arguments challenging the § 2605(e)(1)(A) claim and do not contest that

Shellpoint failed to respond to Plaintiff’s request for information about the fees Shellpoint

assessed. This element of the RESPA claim thus may also proceed.

               iii. 12 U.S.C. § 2605(k)(1)(D)

       Next, the CFAC alleges that Shellpoint violated 12 U.S.C. § 2605(k)(1)(D) “by failing to

provide Plaintiff with the identity of the true owner of the loan within 10 business days of

Plaintiff’s request for such information.” ECF No. 20 ¶ 92. That provision requires that “[a]

servicer of a federally related mortgage shall not . . . fail to respond within 10 business days to a

request from a borrower to provide the identity, address, and other relevant contact information

about the owner or assignee of the loan.” 12 U.S.C. § 2605(k)(1)(D). The CFAC alleges that

Plaintiff’s QWR requested information about the owner of his loan but that Shellpoint did not

respond until significantly later, when it sent Plaintiff a letter naming FNMA New Res AA

322040091 as the owner of Plaintiff’s loan. ECF No. 20 ¶¶ 18, 29–30.

       While the CFAC does not provide a date for this response, the allegations indicate that

substantial time, and certainly more than 10 business days, had passed since Plaintiff’s inquiry.

More importantly, Defendants’ Motion to Dismiss does not mention this element of Plaintiff’s




                                                 53
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 54 of 68



RESPA claim and Defendants thus do not appear to seek its dismissal. Accordingly, Plaintiff’s

claim under § 2605(k)(1)(D) may continue.

                  iv. 12 U.S.C. § 2605(f)

       Finally, Plaintiff brings two claims that he asserts arise under 12 U.S.C. § 2605(f), the

damages provision of RESPA. One is a RESPA-based assertion of the Regulation X claim that

Plaintiff also asserted as an FDCPA violation, alleging that Shellpoint violated 12 C.F.R. §

1024.41(g) by scheduling foreclosure sales while Plaintiff’s timely filed loss mitigation

applications remained pending. ECF No. 20 ¶ 95. § 1024.41(a) directs that borrowers may

enforce the provisions of that section pursuant to 12 U.S.C. § 2605(f), and courts have found that

§ 2605(f) creates a private cause of action for borrowers to enforce violations of § 1024.41. See

Robinson v. Nationstar Mortg. LLC, No. TDC-14-3667, 2019 WL 4261696, at *5–*6 (D. Md.

Sept. 9, 2019).

       Defendants make the same arguments in response to this claim that they make to oppose

it in the FDCPA context, namely that the allegations in the CFAC are too vague to determine

whether the foreclosure sales were scheduled unlawfully and that Plaintiff’s loss mitigation

applications were not complete. ECF No. 22-1 at 35–36. The Court has already rejected both

arguments and thus need not reassess them here. Because Plaintiff has plausibly alleged that

Defendants scheduled foreclosure sales despite his pending complete loss mitigation

applications, Plaintiff’s claim under § 2605(f) and § 1024.41(g) may proceed.

       Plaintiff’s second claim asserts that Shellpoint violated 12 C.F.R. § 1024.36(d)(2)(i)(B)

by failing to timely provide information Plaintiff requested. ECF No. 20 ¶¶ 93–94. Under

§ 1024.36(d)(2)(i), when a borrower submits a request to a servicer that seeks information other

than the identity, address, or contact information of the owner or assignee of the mortgage, the



                                                54
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 55 of 68



servicer must respond within 30 days. See 12 C.F.R. § 1024.36(d)(2)(i)(A)-(B). Requests under

§ 1024.36 are not subject to the QWR response time requirements unless they qualify as QWRs

under 12 U.S.C. § 2605(e). Nash, 2017 WL 1424317, at *6.

       Plaintiff cites § 2605(f) as providing his cause of action for this claim. ECF No. 20 ¶¶

93–94. However, § 1024.36 has no analogous provision to § 1024.41(a) providing that violations

may be enforced through § 2605(f). Courts have somewhat split over whether § 2605(f) creates a

private right of action to enforce violations of Regulation X provisions that do not explicitly

create a right in the manner that § 1024.41(a) does. See In re Coppola, 596 B.R. 140, 153 & n.49

(Bankr. D.N.J. 2018) (summarizing the split and collecting cases). After reviewing these

authorities, the Court is persuaded that it does not.

       First, several of the cases finding that other Regulation X provisions are privately

enforceable through § 2605(f) rely on a footnote in the Consumer Financial Protection Bureau

final rule establishing Regulation X. The footnote states that “regulations established pursuant to

section 6 of RESPA are subject to section [2605(f)] of RESPA, which provides borrowers a

private right of action to enforce such regulations.” Mortgage Servicing Rules Under the Real

Estate Settlement Procedures Act (Regulation X), 78 Fed. Reg. 10,696, 10,714 n.64 (Feb. 14,

2013); see, e.g., Sutton v. CitiMortgage, Inc., 228 F. Supp. 3d 254, 271 (S.D.N.Y. 2017) (citing

this language); Ford v. Nationstar Mortg., LLC, No. 2:16-cv-00344-RFB-PAL, 2018 WL

2418541, at *3 (D. Nev. May 28, 2018) (same).

       Other language in the same rule, however, narrows the reach of that statement. In a

section discussing the scope of § 1024.41, the rule explains that “[b]orrowers have a private right

of action to enforce the procedural requirements in § 1024.41, as set forth in § 1024.41(a);

borrowers do not, however, have a private right of action under the Bureau’s rules to enforce the



                                                  55
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 56 of 68



requirements set forth in § 1024.38.” Mortgage Servicing Rules, 78 Fed. Reg. at 10,818. Plainly,

the Bureau intended that no private right of action be available under § 1024.38. As a result, the

general statement in the footnote cannot be read to mean that the Bureau intended all Regulation

X provisions to be privately enforceable through § 2605(f). Rather, where the Bureau intended

that private plaintiffs be able to sue to enforce a Regulation X provision, it so stated, as it did

with § 1024.41(a).

       Additionally, this Court has concluded in the past that no cause of action exists to enforce

§§ 1024.38 and 1024.40 of Regulation X. Agomuoh, 2017 WL 657428, at *10 (citing Brown v.

Bank of N.Y. Mellon, No. 1:16-CV-194(LMB/IDD), 2016 WL 2726645, at *2 (E.D. Va. May 9,

2016); Jones v. Select Portfolio Servicing, Inc., No. 3:16-CV-2331-K-BN, 2016 WL 6581279, at

*6 (N.D. Tex. Oct. 12, 2016)). And the case law on which the Court relied in making that finding

drew the same distinction between the explicit cause of action language in § 1024.41(a) and the

lack of such language in the other Regulation X provisions. See Brown, 2016 WL 2726645, at

*2; Jones, 2016 WL 6581279, at *6 (citing Smith v. Nationstar Mortg., No. 15-13019, 2015 WL

7180473, at *3–*4 (E.D. Mich. Nov. 16, 2015) (drawing this distinction and also examining

language concerning § 1024.38 in the CFPB final rule)).

       For these reasons, the Court finds that § 2605(f) of RESPA does not provide a private

cause of action to enforce alleged violations of § 1024.36 of Regulation X. Accordingly,

Plaintiff’s claim will be dismissed.

               v. RESPA Damages

       Defendants finally argue that Plaintiff’s RESPA claims must fail because Plaintiff failed

to plead actual damages as a result of Shellpoint scheduling foreclosure sales and not timely

responding to Plaintiff’s letters. ECF No. 22-1 at 36. Under 12 U.S.C. § 2605(f), “an individual



                                                  56
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 57 of 68



plaintiff must plead either actual damages as a result of the RESPA violation or ‘a pattern or

practice of noncompliance’ with RESPA requirements.” Offiah v. Bank of Am., N.A., No. DKC

13-2261, 2014 WL 4295020, at *3 (D. Md. Aug. 29, 2014).

       Defendants correctly note that the CFAC’s only allegation of actual damages in the

RESPA claim is that Plaintiff suffered “pecuniary damage and emotional and mental distress.”

ECF No. 20 ¶ 98. Plaintiff argues that he adequately asserted pecuniary damages elsewhere in

the CFAC, including the costs of filing for bankruptcy to stop the first improper foreclosure sale,

“time and money expended preparing and sending correspondence,” namely the eight letters

Plaintiff sent seeking information about the loan and seeking to stop the foreclosures, and

“inflated and unjustifiable costs that should have been removed.” ECF No. 25 at 22 (citing ECF

No. 20 ¶¶ 26, 60, 66, 68, 88–89).

       As the Court has already found repeatedly, Plaintiff has failed to demonstrate that any

inflated and unjustifiable costs were improper, and these allegations accordingly cannot serve as

damages allegations to support Plaintiff’s RESPA claim. Nor can Plaintiff’s allegations about the

costs of submitting correspondence. Nowhere in the CFAC does Plaintiff mention that he

expended funds mailing letters to Shellpoint or provide a dollar amount. Additionally, “[c]ourts

have somewhat split on whether the costs of mailing correspondence to a servicer can constitute

actual damages under § 2605(f).” Sharma v. Rushmore Loan Mgmt. Servs., LLC, No. GJH-18-

565, 2020 WL 1323007, at *15 (D. Md. Mar. 20, 2020).

       While this Court has accepted the approach holding that “such administrative costs are

actual damages if they were incurred ‘in response to the RESPA violation,’” it would be

unreasonable to find that a Plaintiff can satisfy the pleading plausibility threshold by merely

alluding to administrative costs in a filing subsequent to a complaint. Id. (quoting Robinson,



                                                 57
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 58 of 68



2019 WL 4261696, at *8). While the Court has looked to various sections of the CFAC for

allegations supporting Plaintiff’s claims, the pleading is devoid of any allegation about the costs

Plaintiff incurred in mailing letters to Shellpoint. Accordingly, administrative costs cannot serve

as Plaintiff’s RESPA damages allegation.

        Plaintiff also fails to allege in the CFAC that he actually expended funds filing for

bankruptcy to stop the first foreclosure sale. In fact, the docket in that case reveals that Plaintiff,

who represented himself, successfully submitted an application to waive the filing fee because of

his lack of assets. Application to Have the Chapter 7 Filing Fee Waived, First Bankruptcy Case

(Nov. 29, 2016), ECF No. 4; Order Granting Debtor(s)’ Application for Waiver of Chapter 7

Filing Fee, First Bankruptcy Case (Dec. 16, 2016), ECF No. 19. Plaintiff therefore cannot rely on

purported costs of “filing for bankruptcy” as damages he suffered as a result of Defendants’

alleged RESPA violations.

        In short, none of the grounds to which Plaintiff points in his Opposition as the source of

his RESPA damages are sufficient. Nor is the conclusory assertion of “emotional and mental

distress” in the CFAC, which Plaintiff essentially abandons in his Opposition. ECF No. 20 ¶ 98;

see ECF No. 25 at 22. The CFAC also alleges that “Shellpoint’s violations against Plaintiff are

numerous and consistent, constituting a ‘pattern or practice’ of noncompliance with the

requirements of 12 U.S.C. § 2605.” ECF No. 20 ¶ 97. While an adequately pleaded pattern or

practice of noncompliance can suffice for RESPA damages, Offiah, 2014 WL 4295020, at *3,

Plaintiff’s mere recital of the standard here is plainly insufficient. Accordingly, because Plaintiff

has failed to set forth a plausible damages allegation, all of his RESPA claims will be dismissed.

        Additionally, while Plaintiff argues in support of his Motion for Leave to file the

proposed SAC that his new allegations support three new RESPA claims, ECF No. 37 at 3,



                                                  58
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 59 of 68



because Plaintiff has added no new allegations of damages, those claims cannot proceed. The

Motion for Leave will therefore be denied as futile with respect to Plaintiff’s RESPA claims.

       6. TILA Claims

       Plaintiff’s final set of claims proceed under TILA. “Congress passed TILA ‘to assure a

meaningful disclosure of credit terms’ by ‘mandat[ing] that creditors make specific disclosures

before extending credit to consumers.’” Sterling, 943 F. Supp. 2d at 590 (alteration in original)

(quoting Jones v. Koons Automotive, Inc., 752 F. Supp. 2d 670, 682 (D. Md. 2010)). Before

turning to Plaintiff’s claims, the Court pauses to address his allegations about the owner of his

loan. The CFAC alleges in an unclear and contradictory manner, with almost no dates provided

for the various events alleged, that multiple entities have owned the loan. Plaintiff first alleges

that Capital One “claimed it acquired the Note and later claimed to be the servicer for the loan

owner, Federal National Mortgage Association.” ECF No. 20 ¶ 10. The Court notes that in Best

III, Plaintiff’s prior case concerning the same mortgage and property, it was undisputed that

Fannie Mae was the owner of the loan. See Best III, 2020 WL 1503676, at *1, *10.

       The CFAC next asserts that Shellpoint responded to one of Plaintiff’s inquiries about the

owner of his loan by informing him that “FNMA New Res AA 322040091 was the owner of

Plaintiff’s loan.” ECF No. 20 ¶ 30. Shellpoint then allegedly responded to a later inquiry by

stating that “New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing was the current the

owner [sic] of the loan and that Shellpoint serviced the loan.” Id. ¶ 34. However, Plaintiff alleges

that he later unsuccessfully attempted to reach FNMA New Res AA 322040091 by mail to

confirm that it was the owner of his loan, and mailed Shellpoint a QWR notifying it of his failed

attempt to reach the FNMA entity. Id. ¶¶ 41–42. There are no other allegations about any steps




                                                 59
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 60 of 68



Plaintiff took on the belief that Shellpoint owned his loan, nor does Plaintiff allege that

Shellpoint and the FNMA entity were consecutive owners of the loan.

        Reading these allegations together, Plaintiff has not plausibly alleged that Shellpoint

owned his loan at any time. Rather, his single mention of Shellpoint’s claimed ownership in a

letter appears to be an unspecific reference to a communication that may have somewhat

obscured the identity of the loan’s owner. Further, Plaintiff continues and increases this

ambiguity in his Opposition, stating that “Shellpoint purported to be the current servicer of the

loan” and “[t]herefore, the Complaint alleges that Shellpoint was an owner and servicer.” ECF

No. 25 at 24. An allegation that Shellpoint was the owner of the loan merely because it purported

to be the servicer is not plausible.

        An exhibit to Defendants’ Motion to Dismiss, Shellpoint’s June 11, 2018 letter to

Plaintiff informing him that Shellpoint had taken on the servicing of his loan, strengthens this

conclusion. ECF No. 22-3. Plaintiff discussed the letter in the CFAC, ECF No. 20 ¶ 14, and

based his first FDCPA claim entirely on its alleged omissions of information about his loan, see

id. ¶¶ 15, 59. While Plaintiff now concedes that the FDCPA claim is untimely, ECF No. 25 at 3–

4, the document is nonetheless integral to the CFAC and may be considered by the Court at this

time. See Brennan, 361 F. Supp. 3d at 502.

        The letter makes clear that Shellpoint was not the owner of Plaintiff’s loan, stating:

                Dear Homeowner:

                Shellpoint Mortgage Servicing (“Shellpoint”) welcomes you! We’re
                pleased that the owner of your mortgage has entrusted us to service your
                account.

                The servicing of your mortgage is being transferred. Effective 06/01/2018,
                the servicing of your mortgage loan (collecting payments, paying taxes
                and insurance, etc.) transfers from Capital One, N.A. to Shellpoint.



                                                 60
         Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 61 of 68



ECF No. 22-3 at 3. Plainly, Shellpoint does not represent that it acquired ownership of the loan,

but rather that the loan’s owner had made Shellpoint its new servicer. In light of this evidence,

and the vagueness of the CFAC’s allegation on the subject, the Court will disregard the

allegation that Shellpoint was at some unspecified time the owner of Plaintiff’s loan.

        Turning to Plaintiff’s claims, the CFAC first asserts that Shellpoint violated 15 U.S.C.

§ 1641(f)(2) by failing to provide required contact information for the owner of Plaintiff’s loan

after he requested it. ECF No. 20 ¶¶ 18, 101. In relevant part, that provision states that “[u]pon

written request by the obligor, the servicer shall provide the obligor, to the best knowledge of the

servicer, with the name, address, and telephone number of the owner of the obligation or the

master servicer of the obligation.” 15 U.S.C. § 1641(f)(2). “TILA creates a private cause of

action for actual and statutory damages for this violation.” Combs v. Bank of Am., N.A., No.

GJH-14-3372, 2015 WL 5008754, at *4 (D. Md. Aug. 20, 2015) (citing 15 U.S.C. 1640(a)).

        Defendants argue that this aspect of Plaintiff’s TILA claims is time-barred because TILA

has a one-year statute of limitations and the communication in which Plaintiff requested

information on the owner of his loan was sent on July 19, 2018. ECF No. 22-1 at 37 (citing ECF

No. 20 ¶¶ 16–18). While TILA’s statute of limitations is one year, see 15 U.S.C. § 1640(e),

Defendants overlook Plaintiff’s allegation that he sent letters in September and November 2018

and in April 2019 seeking information including the identity of the owner of the loan. ECF No.

25 at 22–23 (citing ECF No. 20 ¶ 88). Those inquiries were within the one-year period preceding

the filing of the original Complaint on August 14, 2019, and Plaintiff’s claim is therefore timely

to the extent it relies on those letters.

        Nonetheless, Plaintiff’s claim fails as a matter of law because courts have repeatedly

found that a servicer cannot be held liable for breaching the obligation at § 1641(f)(2) because



                                                 61
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 62 of 68



TILA only imposes liability on creditors and their assignees. See, e.g., Marais v. Chase Home

Fin. LLC, 736 F.3d 711, 714–19 (6th Cir. 2013); Bernstein v. Wells Fargo & Co., No. 1:18-CV-

02887-RWS-CMS, 2018 WL 7018007, at *10–*11 (N.D. Ga. Nov. 28, 2018) (collecting cases);

Banks v. Green Tree Servicing, LLC, No. 14-cv-2825, 2015 WL 1058124, at *5 (N.D. Ill. Mar. 5,

2015); see also Kemp v. Seterus, Inc., 348 F. Supp. 3d 443, 446 (D. Md. 2018) (“TILA . . .

imposes civil liability only on creditors and, only in limited circumstances, assignees of

creditors.”). Plaintiff’s § 1641(f)(2) claim is asserted only against Shellpoint, his servicer, and

therefore cannot proceed.

       The CFAC next alleges that “NewRez violated TILA, 15 U.S.C. § 1641(g)(1) by failing

to notify the Plaintiff that the ownership of the loan had been transferred to it.” ECF No. 20 ¶

102. Under that provision, “parties assuming home loans, and thereby becoming new creditors,

must disclose the assignment to the borrower in writing by a certain date.” Barr v. Flagstar

Bank, F.S.B., No. RDB-13-2654, 2014 WL 4660799, at *2 (D. Md. Sept. 17, 2014). This claim

fails because as discussed previously, Plaintiff has not plausibly alleged that Shellpoint, which he

alleges is the trade name of NewRez, was the owner of his loan at any time. ECF No. 20 ¶ 5. The

claim will therefore be dismissed.

       Plaintiff next alleges that Defendants violated 15 U.S.C. § 1639g by failing to timely

provide an accurate payoff statement. ECF No. 20 ¶ 103. That provision states in full that “[a]

creditor or servicer of a home loan shall send an accurate payoff balance within a reasonable

time, but in no case more than 7 business days, after the receipt of a written request for such

balance from or on behalf of the borrower.” 15 U.S.C. § 1639g. Defendants correctly argue that

this claim is time-barred. The CFAC mentions a request for a payoff statement only in a July 19,

2018 letter, more than one year before the filing of this action. ECF No. 20 ¶¶ 16, 18. While



                                                  62
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 63 of 68



Plaintiff protests that the CFAC also alleges that he sent two more letters to Shellpoint seeking

answers outlined in his earlier correspondence, he offers no dates for those letters, nor specificity

about their contents. ECF No. 25 at 23 (citing ECF No. 20 ¶ 24). Plaintiff has thus failed to

plausibly allege that he requested a payoff statement within the statute of limitations period and

this claim will accordingly be dismissed.

         Plaintiff’s final claim is that Defendants violated 15 U.S.C. § 1638(f) by failing to

transmit him periodic mortgage statements after May 2019. ECF No. 20 ¶ 104. That provision

directs that “[t]he creditor, assignee, or servicer with respect to any residential mortgage loan

shall transmit to the obligor, for each billing cycle, a statement setting forth” several pieces of

information relating to the loan, including “[t]he amount of the principal obligation under the

mortgage” and “[t]he current interest rate in effect for the loan.” 15 U.S.C. § 1638(f)(1)(A)-(B);

see Cole, 2017 WL 623465, at *5. Defendants do not move to dismiss this claim on its merits,

but instead correctly argue that Plaintiff has failed to adequately allege actual damages for

violation of that section. ECF No. 22-1 at 39 n.15.

       The damages allegations in Plaintiff’s TILA claim merely quote from the damages

provision of the statute, 15 U.S.C. § 1640, and state that Defendants are liable for “emotional

damages and pecuniary costs” without elaboration. ECF No. 20 ¶ 100. These assertions are

facially insufficient. Plaintiff protests in his Opposition that he “has had to expend out of pocket

costs to obtain or attempt to obtain information that Defendants should have disclosed or

provided,” including in “researching, preparing, and sending correspondence.” ECF No. 25 at

23–24. The CFAC makes no such allegations in the TILA claims, however, and Plaintiff does

not provide any actual dollar amount of damages.




                                                  63
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 64 of 68



       Plaintiff finally asserts that he was charged improper fees that would have been removed

if he had been sent mortgage statements. Id. at 24. Plaintiff provides no more specificity or

evidence of these fees than he did for his other fee-based claims, and they will accordingly be

rejected in this context as well. Plaintiff has therefore failed to demonstrate any ground for actual

damages. As a result, his § 1638(f) claim must be dismissed because 15 U.S.C. § 1640 provides

that statutory damages are unavailable for violations of that provision. Izmirligil v. Select

Portfolio Servicing, Inc., No. 17-CV-6157 (PKC) (LB), 2020 WL 1941192, at *10 (E.D.N.Y.

Apr. 22, 2020). Therefore, none of Plaintiff’s TILA claims may proceed.

       7. Fannie Mae

       Defendants finally argue that Fannie Mae should be dismissed from this action because

the CFAC mentions it only briefly and lacks sufficiently specific allegations that it committed

wrongdoing. ECF No. 22-1 at 42–43. Plaintiff names Fannie Mae in asserting his MCDCA,

MCPA, MMFPA, and TILA claims. The Court has dismissed the TILA and MMFPA claims in

full and thus need not consider them further. In the MCPA claims, Plaintiff mentions Fannie Mae

only in the claim under § 13-301(14)(iii), the per se violation that follows from violations of the

MCDCA. ECF No. 20 ¶ 74.

       Accordingly, the primary remaining allegation against FNMA in the CFAC is in the

MCDCA claims, in which Plaintiff asserts that FNMA violated § 14-202(8) “when Shellpoint

attempted to collect illegal fees and scheduled an illegal foreclosure sale.” Id. ¶ 71. The CFAC

alleges that “[u]nder respondeat superior, NewRez and FNMA are liable for Shellpoint’s acts,”

and that “Shellpoint was operating as an agent and on behalf of NewRez and/or FNMA when it

caused the illegal foreclosure sales to be scheduled.” Id. ¶¶ 69–70. “Agency is the fiduciary

relation which results from the manifestation of consent by one person [the principal] to another



                                                 64
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 65 of 68



[the agent] that the other shall act on his behalf and subject to his control and consent by the

other so to act.” Allen v. Bank of Am., N.A., 933 F. Supp. 2d 716, 728 (D. Md. 2013) (alterations

in original) (quoting Ins. Co. of N. Am. v. Miller, 765 A.2d 587, 593 (Md. 2001)).

       Defendants argue persuasively that this allegation of a principal-agent relationship

between FNMA and Shellpoint is conclusory and insufficient to render Fannie Mae liable under

a vicarious liability theory. ECF No. 22-1 at 42. The only assertion of a relationship between

Shellpoint and Fannie Mae is Plaintiff’s vague claim that Shellpoint acted as the agent “of

NewRez and/or FNMA.” ECF No. 20 ¶ 69. Plaintiff offers no grounds, factual or legal, to

support that proposition. While courts have found generally that a mortgage loan servicer can

serve as the agent of the loan owner, see, e.g., Warden v. PHH Mortg. Corp., No. 3:10-CV-75,

2010 WL 3720128, at *4–*5 (N.D. W. Va. Sept. 16, 2010), Plaintiff has not expressly alleged

here that Fannie Mae is the owner of his loan. In fact, Plaintiff describes Fannie Mae in

identifying the parties to the action only as “the nation’s largest purchaser of mortgage loans,”

ECF No. 20 ¶ 6, and offers no additional detail or explanation of a connection or agreement

between Fannie Mae and Shellpoint. Accordingly, Plaintiff has not plausibly demonstrated a

basis for an agency relationship between Shellpoint and Fannie Mae that could render Fannie

Mae liable for Shellpoint’s alleged misconduct.

       Additionally, as Defendants note, courts have held that Fannie Mae is subject to a

doctrine barring vicarious liability for federal instrumentalities arising from unauthorized acts of

their agents. Defendants point to Faiella v. Federal National Mortgage Association, in which the

First Circuit concluded that the principle, known as the Merrill doctrine, prevented Fannie Mae,

the assignee of the plaintiff’s mortgage loan, from being held liable for allegedly unlawful acts

by the loan’s servicer that gave rise to claims under “several federal and state debt collection and



                                                  65
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 66 of 68



consumer protection laws and regulations.” 928 F.3d 141, 143–44 (1st Cir. 2019). Because

Fannie Mae is a federal instrumentality, the First Circuit held, and because the plaintiff’s claims

were “predicated on the theory that Fannie Mae should be held to account for the acts of [the

servicer’s] employees . . . [which] the record [did] not show were actually authorized by Fannie

Mae,” summary judgment for Fannie Mae was appropriate. Id. at 149.

       Several other courts have recognized the same principle. See Gray v. Seterus, Inc., 233 F.

Supp. 3d 865, 869–70 (D. Or. 2017) (collecting cases); Cannon v. Wells Fargo Bank N.A., 917 F.

Supp. 3d 1025, 1034–35 (N.D. Cal. 2013); Denton v. Nationstar Mortg. LLC, No. 18-CV-241-

GKF-JFJ, 2020 WL 1917486, at *3–*4 (N.D. Okla. Apr. 20, 2020). Here, because Plaintiff has

not adequately alleged the existence of an agency relationship between Shellpoint and Fannie

Mae, the Court need not reach the subsequent question whether Fannie Mae would be immune

from liability even if Shellpoint were its agent. The Court notes, however, that Plaintiff has also

made no allegations with respect to whether Fannie Mae authorized the acts by Shellpoint that

give rise to Plaintiff’s claims, further undermining the plausibility of Plaintiff’s already limited

allegations against Fannie Mae. For these reasons, the remaining MCDCA and MCPA claims

against Fannie Mae will be dismissed, and Fannie Mae will be dismissed as a Defendant.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant in part and deny in part the pending

substantive motions, with the exception of B&S’s second Motion to Dismiss, ECF No. 24, which

will be granted, and B&S’s first and third Motions to Dismiss, which will be denied as moot,

ECF Nos. 12, 33.

       Shellpoint and Fannie Mae’s Motion to Dismiss the CFAC, ECF No. 22, will be granted

in part and denied in part. With respect to the FDCPA claims, the Court will dismiss Plaintiff’s



                                                  66
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 67 of 68



claims: (1) under 15 U.S.C. §§ 1692e(2), 1692e(5), 1692e(10), and 1692f(1) concerning

collection of fees; (2) under § 1692f(6) concerning scheduled foreclosure sales; and (3) alleging

violations of Regulation X, and thereby of the FDCPA, in the scheduling of the foreclosure sale

that Plaintiff filed a bankruptcy petition on August 9, 2018 to stop. The Court will also dismiss

Plaintiff’s: (4) MCDCA claim under § 14-202(8) of the Commercial Law Article of the

Maryland Code relating to collection of fees; (5) MMFPA claim; (6) RESPA claims; and (7)

TILA claims.

       The Court will deny the Motion to Dismiss with respect to Plaintiff’s: (1) FDCPA claim

arising from alleged violations of Regulation X, except for the claim concerning the foreclosure

sale that Plaintiff filed a bankruptcy petition on August 9, 2018 to stop; (2) FDCPA claim under

§ 1692e(2), 1692e(10) arising from the mortgage statements that Defendants sent Plaintiff after

his bankruptcy discharge; (3) MCDCA claims under § 14-202(8) of the Commercial Law Article

of the Maryland Code relating to scheduling of foreclosure sales and (4) under § 14-202(11) of

the Commercial Law Article; and (5) MCPA claims under § 13-301(14)(iii) of the Commercial

Law Article arising from the alleged violation of the MCDCA and (6) under § 13-316(c) for

failure to timely respond to Plaintiff’s inquiries.

       With respect to Plaintiff’s Motion for Leave to File a Second Amended Complaint, ECF

No. 30, the Motion will be denied as futile with respect to Plaintiff’s new claims: (1) under 15

U.S.C. §§ 1692e(2), 1692e(5), 1692e(10), and 1692f(1) concerning collection of fees; (2) under

§ 14-202(8) of the Commercial Law Article of the Maryland Code relating to collection of fees;

(3) under the MMFPA; and (4) under RESPA.

       The Motion for Leave will be granted with respect to Plaintiff’s new claims: (1) alleging

violations of Regulation X, and thereby of the FDCPA, in the scheduling of the February 2020



                                                  67
        Case 8:19-cv-02331-GJH Document 39 Filed 09/11/20 Page 68 of 68



and March 2020 foreclosure sales; (2) under § 14-202(8), 14-202(11) of the Commercial Law

Article of the Maryland Code relating to scheduling of foreclosure sales; and (3) under § 13-

301(14)(iii) of the Commercial Law Article arising from the new violation of the MCDCA

alleged in the proposed SAC; and (4) under § 13-316(c) for failure to respond to Plaintiff’s

December 21, 2019 letter.

       Finally, Defendant Fannie Mae will be dismissed from this action, leaving Shellpoint as

the only Defendant. A separate Order shall issue.




Date: September 11, 2020                                    ___/s/_______________________
                                                            GEORGE J. HAZEL
                                                            United States District Judge




                                                68
